EXECUTION VERSION

     
Published CUSIP Number:
Revolving Credit CUSIP Number:
  45171QAC4
45171QAD2

$200,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 28, 2006,

by and among

IKON OFFICE SOLUTIONS, INC.,
as Borrower,

the Lenders referred to herein,
as Lenders,

DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,

PNC BANK NATIONAL ASSOCIATION,
as Syndication Agent,

THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agent,

LASALLE BANK NATIONAL ASSOCIATION,
as Documentation Agent,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Collateral Agent,
Swingline Lender and Issuing Lender

WACHOVIA CAPITAL MARKETS, LLC
as Sole Lead Arranger and Sole Book Manager

1

TABLE OF CONTENTS

Page

     
ARTICLE I DEFINITIONS
 

 
     

 
   
SECTION 1.1
  Definitions
 
   
SECTION 1.2
  Other Definitions and Provisions
 
   
SECTION 1.3
  Accounting Terms.
 
   
SECTION 1.4
  Rounding
 
   
SECTION 1.5
  References to Agreement and Laws
 
   
SECTION 1.6
  Times of Day
 
   
SECTION 1.7
  UCC Terms
 
   

      ARTICLE II REVOLVING CREDIT FACILITY

 
     

 
   
SECTION 2.1
  Revolving Credit Loans
 
   
SECTION 2.2
  Intentionally Omitted
 
   
SECTION 2.3
  Swingline Loans
 
   
SECTION 2.4
  Procedure for Advances of Revolving Credit Loans and Swingline Loans
 
   
SECTION 2.5
  Repayment of Loans
 
   
SECTION 2.6
  Permanent Reduction of the Aggregate Commitment
 
   
SECTION 2.7
  Termination of Credit Facility
 
   
SECTION 2.8
  Increase of Aggregate Commitment
 
   

      ARTICLE III LETTER OF CREDIT FACILITY SECTION 3.1   L/C Commitment SECTION
3.2   Procedure for Issuance of Letters of Credit SECTION 3.3   Commissions and
Other Charges SECTION 3.4   L/C Participations SECTION 3.5   Reimbursement
Obligation of the Borrower SECTION 3.6   Obligations Absolute
SECTION 3.7
  Effect of Application
 
   
SECTION 3.8
  Letter of Credit Amounts
 
   

      ARTICLE IV GENERAL LOAN PROVISIONS SECTION 4.1   Interest SECTION 4.2  
Notice and Manner of Conversion or Continuation of Loans SECTION 4.3   Fees
SECTION 4.4   Manner of Payment SECTION 4.5   Adjustments SECTION 4.6   Nature
of Obligations of Lenders Regarding Extensions of Credit; Assumption by the
Administrative Agent
SECTION 4.7
  Intentionally Omitted
 
   
SECTION 4.8
  Changed Circumstances.
 
   
SECTION 4.9
  Indemnity
 
   
SECTION 4.10
  Capital Requirements
 
   
SECTION 4.11
  Taxes
 
   
SECTION 4.12
  Mitigation Obligations; Replacement of Lenders
 
   
SECTION 4.13
  Security
 
   
SECTION 4.14
  Evidence of Indebtedness
 
   
SECTION 4.16
  Know Your Customer Checks.
 
   

      ARTICLE V CLOSING; CONDITIONS OF CLOSING AND BORROWING

 
     

 
   
SECTION 5.1
  Closing
 
   
SECTION 5.2
  Conditions to Closing and Initial Extensions of Credit
 
   
SECTION 5.3
  Conditions to All Extensions of Credit
 
   

      ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 
     

 
   
SECTION 6.1
  Representations and Warranties
 
   
SECTION 6.2
  Survival of Representations and Warranties, Etc
 
   

      ARTICLE VII FINANCIAL INFORMATION AND NOTICES

 
     

 
   
SECTION 7.1
  Financial Statements and Projections
 
   
SECTION 7.2
  Officer’s Compliance Certificate
 
   
SECTION 7.3
  Intentionally Omitted
 
   
SECTION 7.4
  Other Reports
 
   
SECTION 7.5
  Notice of Litigation and Other Matters
 
   
SECTION 7.6
  Accuracy of Information
 
   

      ARTICLE VIII AFFIRMATIVE COVENANTS

 
     

 
   
SECTION 8.1
  Preservation of Corporate Existence and Related Matters
 
   
SECTION 8.2
  Maintenance of Property
 
   
SECTION 8.3
  Insurance
 
   
SECTION 8.4
  Accounting Methods and Financial Records
 
   
SECTION 8.5
  Payment and Performance of Obligations
 
   
SECTION 8.6
  Compliance With Laws and Approvals
 
   
SECTION 8.7
  Environmental Laws
 
   
SECTION 8.8
  Compliance with ERISA
 
   
SECTION 8.9
  Visits and Inspections
 
   
SECTION 8.10
  Additional Subsidiaries
 
   
SECTION 8.11
  Use of Proceeds
 
   
SECTION 8.12
  Further Assurances
 
   
SECTION 8.13
  Release of Collateral; Reinstatement of Released Collateral.
 
   

          ARTICLE IX FINANCIAL COVENANTS SECTION 9.1   Leverage Ratio SECTION
9.2   Interest Coverage Ratio SECTION 9.3   Capital Expenditures

      ARTICLE X NEGATIVE COVENANTS SECTION 10.1Limitations on Indebtedness
SECTION 10.2Limitations on Liens SECTION 10.3Limitations on Loans, Advances,
Investments and Acquisitions SECTION 10.4Limitations on Mergers and Liquidation
SECTION 10.5Limitations on Sale of Assets SECTION 10.6Restricted Payments.
SECTION 10.7Limitations on Exchange and Issuance of Capital Stock
SECTION 10.8Transactions with Affiliates.
 

 
     

 
    SECTION 10.9Certain Accounting Changes; Organizational Documents

 
     

 
   
SECTION 10.10
  Amendments; Payments and Prepayments of Subordinated Indebtedness
 
   
SECTION 10.11
  Restrictive Agreements
 
   
SECTION 10.12
  Nature of Business.
 
   
SECTION 10.13
  Impairment of Security Interests
 
   
SECTION 10.14
  Ratings Trigger Event
 
   
SECTION 10.15
  IKON Office Solutions Foundation, Inc
 
   

      ARTICLE XI. Intentionally Omitted

 
     

 
    ARTICLE XII DEFAULT AND REMEDIES

 
     

 
   
SECTION 12.1
  Events of Default
 
   
SECTION 12.2
  Remedies
 
   
SECTION 12.3
  Rights and Remedies Cumulative; Non-Waiver; etc
 
   
SECTION 12.4
  Crediting of Payments and Proceeds
 
   
SECTION 12.5
  Administrative Agent May File Proofs of Claim
 
   

      ARTICLE XIII THE ADMINISTRATIVE AGENT

 
     

 
   
SECTION 13.1
  Appointment and Authority
 
   
SECTION 13.2
  Rights as a Lender
 
   
SECTION 13.3
  Exculpatory Provisions
 
   
SECTION 13.4
  Reliance by the Administrative Agent
 
   
SECTION 13.5
  Delegation of Duties
 
   
SECTION 13.6
  Resignation of Administrative Agent
 
   
SECTION 13.7
  Non-Reliance on Administrative Agent and Other Lenders
 
   
SECTION 13.8
  No Other Duties, etc
 
   
SECTION 13.9
  Collateral and Guaranty Matters
 
   

     
ARTICLE XIV MISCELLANEOUS
 

 
     

 
   
SECTION 14.1Notices
 

 
     

 
   
SECTION 14.2Expenses; Indemnity
 

 
     

 
   
SECTION 14.3Right of Set-off
 

 
     

 
   
SECTION 14.5Jurisdiction and Venue
 

 
     

 
   
SECTION 14.6Waiver of Jury Trial
 

 
     

 
   
SECTION 14.7Reversal of Payments
 

 
     

 
    SECTION 14.8Injunctive Relief; Punitive Damages

 
     

 
   
SECTION 14.9Accounting Matters
 

 
     

 
   
SECTION 14.10
  Successors and Assigns; Participants
 
   
SECTION 14.11
  Amendments, Waivers and Consents
 
   
SECTION 14.12
  Performance of Duties
 
   
SECTION 14.13
  All Powers Coupled with Interest
 
   
SECTION 14.14
  Survival of Indemnities
 
   
SECTION 14.15
  Titles and Captions
 
   
SECTION 14.16
  Severability of Provisions
 
   
SECTION 14.17
  Counterparts
 
   
SECTION 14.18
  Term of Agreement
 
   
SECTION 14.19
  Advice of Counsel
 
   
SECTION 14.20
  No Strict Construction
 
   
SECTION 14.21
  Inconsistencies with Other Documents; Independent Effect of Covenants
 
   
SECTION 14.22
  Integration
 
   
SECTION 14.23
  Amendment and Restatement; No Novation.
 
   
 
   

2

EXHIBITS AND SCHEDULES

EXHIBITS

         
Exhibit A-1
Exhibit A-2
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G
Exhibit H
Exhibit I
  -
-
-
-
-
-
-
-
-
-   Form of Revolving Credit Note
Form of Swingline Note
Form of Notice of Borrowing
Form of Notice of Account Designation
Form of Notice of Prepayment
Form of Notice of Conversion/Continuation
Form of Officer’s Compliance Certificate
Form of Assignment and Assumption
Form of Guaranty Agreement
Form of Collateral Agreement
 
       
SCHEDULES
 
 

 
 
 

 
       
Schedule 1.1(a)
Schedule 1.1(b)
Schedule 6.1(a)
Schedule 6.1(b)
Schedule 6.1(m)
Schedule 6.1(o)
Schedule 6.1(t)
Schedule 10.1
Schedule 10.2
Schedule 10.3
Schedule 10.8
Schedule 10.11
  -
-
-
-
-
-
-
-
-
-
-
-   Lenders and Commitments
Existing Letters of Credit
Jurisdictions of Organization
Subsidiaries and Capitalization
Labor and Collective Bargaining Agreements
Additional Obligations
Litigation
Existing Indebtedness and Guaranty Obligations
Existing Liens
Existing Loans, Advances and Investments
Transactions with Affiliates
Restrictive Agreements

3

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 28, 2006, by and among
IKON OFFICE SOLUTIONS, INC., an Ohio corporation (the “Borrower”), the lenders
who are or may become a party to this Agreement, as Lenders, and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders and as Collateral Agent for the Lenders.

Statement of Purpose

The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.
The credit facilities extended hereunder shall amend and restate the prior
credit facilities that were extended to the Borrower and certain of its
Subsidiaries pursuant to that certain Credit Agreement dated July 28, 2004 by
and among the Borrower and IKON Office Solutions Group PLC, as borrowers, the
lenders party thereto, as lenders (the “Existing Lenders”) and Wachovia Bank,
National Association, as administrative agent (as in effect on the date hereof,
the “Existing Credit Agreement”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Administrative Agent” means Wachovia in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 13.6 (and,
for the purposes of this Agreement, including, without limitation, Articles XII,
XIII and XIV, shall include Wachovia in its capacity as Collateral Agent).

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than the
Borrower or any Subsidiary thereof) which directly or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, such first Person or any Subsidiary thereof. The term “control” means the
possession, directly or indirectly, of any other power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise; provided, that for purposes of
Section 10.6(a) only, beneficial ownership of 10% or more of the voting stock of
a Person shall be deemed to be control.

“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof. On the Closing Date, the
Aggregate Commitment shall be Two Hundred Million Dollars ($200,000,000).

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“Applicable Foreign Subsidiary Documents” shall have the meaning assigned
thereto in Section 6.1(x).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below:

                              Pricing Level   Leverage Ratio   LIBOR Rate Loans
  Base Rate Loans   Commitment Fee
1
  Greater than or equal
to 2.50 to 1.00  
1.500%  
0.500%  
0.350%
 
                           
 
                           
2
  Greater than or equal
to 2.00 to 1.00, but
less than 2.50 to
1.00  


1.250%  


0.250%  


0.300%
 
                           
 
                           
3
  Greater than or equal
to 1.50 to 1.00, but
less than 2.00 to
1.00  


1.000%  


0.000%  


0.250%
 
                           
 
                           
4
  Less than 1.50 to 1.00     0.875 %     0.000 %     0.225 %
 
                           

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the date by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 7.2 for the most recently ended fiscal quarter of the Borrower;
provided, however, that (a) the Applicable Margin shall be based on Pricing
Level 2 until the first Calculation Date occurring after the Fiscal Year ending
September 30, 2006 and, thereafter the Pricing Level shall be determined by
reference to the Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, and
(b) if the Borrower fails to provide the Officer’s Compliance Certificate as
required by Section 7.2 for the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, the Applicable Margin from
such Calculation Date shall be based on Pricing Level 1 until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date. The Applicable Margin shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Margin shall be applicable to all Extensions of Credit then existing
or subsequently made or issued.

“Application” means an application, in the form specified by the Issuing Lender
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared in accordance with GAAP, (b) in respect of
any Synthetic Lease, the capitalized amount or principal amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared in accordance with GAAP if such lease were accounted for as
a Capital Lease and (c) in respect of a Sale and Leaseback Transaction means, at
the time of determination, (i) if such Sale and Leaseback Transaction is treated
as a Capital Lease, the amount determined in accordance with clause (a) above,
and (ii) in all other instances, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such Sale and Leaseback Transaction, including any period for which such
lease has been extended or may, at the option of the lessor, be extended. Such
present value shall be calculated using a discount rate equal to the rate of
interest implicit in such transaction, determined in accordance with GAAP.

“Available Commitment” means, as to any Lender at any time, an amount equal to
(a) such Lender’s Commitment less (b) such Lender’s Extensions of Credit.

“Bankruptcy Event of Default” means any Event of Default pursuant to Sections
12.1(i) or (j).

“Base Rate” means, at any time, the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate plus the Applicable Margin as provided in Section 4.1(a).

“Borrower” shall have the meaning assigned thereto in the preamble.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their domestic or international commercial banking business, as applicable and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Calculation Date” shall have the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should be classified and accounted for as a capital asset on a
Consolidated balance sheet of the Borrower and its Subsidiaries prepared in
accordance with GAAP; provided that Capital Assets shall not include Operating
Leases.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP.

“Capital Lease” means any lease of any property by the Borrower or any
Subsidiary thereof, as lessee, that should be classified and accounted for as a
capital lease on a Consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Equivalents” shall have the meaning assigned thereto in Section 10.3(b).

“Change in Control” shall have the meaning assigned thereto in Section 12.1(h).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.2 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

“Collateral Agent” means Wachovia in its capacity as Collateral Agent, security
trustee or secured party, as applicable, under the Security Documents, and any
successor thereto appointed pursuant to the terms thereof.

“Collateral Agreement” means the amended and restated collateral agreement of
even date executed by the Borrower and the Guarantors in favor of the Collateral
Agent, for the benefit of itself and the other Secured Parties substantially in
the form of Exhibit I, as amended, restated, supplemented or otherwise modified
from time to time.

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans (including, without limitation, to participate in Swingline Loans) to and
issue or participate in Letters of Credit issued for the account of the Borrower
hereunder, in an aggregate principal or face amount at any time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 1.1(a)
hereto, as the same may be reduced or modified at any time or from time to time
pursuant to the terms hereof.

“Commitment Increase” has the meaning assigned thereto in Section 2.8(a).

“Commitment Percentage” means, as to any Lender at any time, the ratio of
(a) the amount of the Commitment of such Lender to (b) the Aggregate Commitment
of all of the Lenders. If the Commitment of such Lender has been terminated
pursuant to the terms hereof or if the Aggregate Commitment has expired, then
the Commitment Percentage of such Lender shall be determined based on the
Commitment Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.

“Consolidated Cash Flow” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, the Consolidated Net Income of the Borrower and its
Restricted Subsidiaries for such period plus (a) provision for taxes based on
income or profits of the Borrower and its Restricted Subsidiaries for such
period, to the extent that such provision for taxes was deducted in computing
such Consolidated Net Income; plus (b) Fixed Charges of the Borrower and its
Restricted Subsidiaries for such period to the extent that such Fixed Charges
were deducted in computing such Consolidated Net Income; plus (c) depreciation,
amortization (including amortization of goodwill and other intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period) of the Borrower and its Restricted Subsidiaries for such period
to the extent that such depreciation, amortization and other non-cash expenses
were deducted in computing such Consolidated Net Income; minus (d) non-cash
items increasing such Consolidated Net Income for such period, other than the
accrual of revenue consistent with past practice and any items which represent
the reversal of any accrual of, or reserve for, anticipated cash charges or
asset valuation adjustments made in any prior period, in each case, on a
consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Fixed Charges of, and the depreciation and amortization and
other non-cash expenses of, a Restricted Subsidiary of the Borrower shall be
added to Consolidated Net Income to compute Consolidated Cash Flow of the
Borrower only to the extent that a corresponding amount of Consolidated Net
Income of such Restricted Subsidiary would be permitted at the date of
determination to be dividended to the Borrower by such Restricted Subsidiary
without prior governmental approval (that has not been obtained), and without
direct or indirect restriction pursuant to the terms of its charter and all
agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Subsidiary or its stockholders.

“Consolidated Net Income” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, the aggregate of the Net Income of the Borrower and
its Restricted Subsidiaries for such period, on a consolidated basis, determined
in accordance with GAAP; provided that: (a) the Net Income for such period of
any Person that is not a Subsidiary, of any Unrestricted Subsidiary or that is
accounted for by the equity method of accounting shall be excluded, provided
that, to the extent not previously included in Consolidated Net Income,
Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash) to the Borrower or a Restricted Subsidiary
thereof in respect of such period; (b) the income reported as “finance income”
and the interest expense reported as “finance interest expense” in the notes to
the Borrower’s Consolidated financial statements, together with the related
provision for taxes on such amounts calculated using the same effective tax rate
as the consolidated effective tax rate for the same period, shall be excluded
(except to the extent included pursuant to clause (a) above); (c) the Net Income
of a Restricted Subsidiary shall be excluded to the extent that the declaration
or payment of dividends or similar distributions by that Restricted Subsidiary
of that Net Income is not at the date of determination permitted without any
prior governmental approval (that has not been obtained) or, directly or
indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary or its equity holders, unless such
restriction with respect to the payment of dividends or similar distributions
has been legally waived; provided that, to the extent not previously included in
Consolidated Net Income, Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) to the Borrower or
a Restricted Subsidiary thereof (subject to the provisions of this clause (c))
in respect of such period; (d) the Net Income of any Person acquired during the
specified period for any period prior to the date of such acquisition shall be
excluded; (e) the cumulative effect of a change in accounting principles shall
be excluded; (f) restructuring charges related to actions taken prior to July 1,
2005, together with the related provision for taxes on such charges calculated
using the same effective tax rate as the consolidated effective tax rate for the
same period, shall be excluded; (g) non-cash compensation charges, including any
such charges arising from stock options, restricted stock grants or other
equity-incentive programs, shall be excluded; and (h) unrealized gains and
losses from obligations under Hedging Agreements that do not constitute
Indebtedness shall be excluded.

“Corporate EBITDA” means, for any period, (a) EBITDA for such period less (b)
Finance Income for such period.

“Covenant Suspension Period” means the period of time following the date upon
which (a) the September 2015 Notes have been repaid, defeased or repurchased in
full, (b) the provisions of the September 2015 Notes Indenture are amended or
(c) the covenants set forth in the September 2015 Notes Indenture are suspended
pursuant to Section 4.20(a) of the September 2015 Notes Indenture or defeased
pursuant to Section 8.02 or 8.03 of the September 2015 Notes Indenture, in each
case of items (a), (b) and (c) above such that the restrictions set forth in
Section 4.07 of the September 2015 Notes Indenture are either (i) no longer
applicable to the Borrower and its Subsidiaries or (ii) are amended such that
Section 4.07(b)(1) and Section 4.07(b)(9) of the September 2015 Notes Indenture
are no more restrictive than Section 10.6(b)(i) and Section 10.6(b)(ix);
provided that a “Covenant Suspension Period” shall terminate on the date (such
date, the “Reversion Date”) the Borrower and its Subsidiaries are again subject
to Section 4.07 of the September 2015 Notes Indenture (or Section 4.07 of the
September 2015 Notes Indenture is again more restrictive than Section 10.6(b)(i)
and Section 10.6(b)(ix)), either through a reversion pursuant to Section 4.20(b)
of the September 2015 Notes Indenture, a reinstatement pursuant to Section 8.07
of the September 2015 Notes Indenture or otherwise. Compliance with Section 10.6
with respect to Restricted Payments made after the Reversion Date will be
calculated in accordance with Section 10.6 as if such Covenant Suspension Period
had not occurred (provided that no Default or Event of Default will be deemed to
have occurred as a result of a failure to comply with the limitations in Section
10.6(b)(i)(B) or the first proviso of Section 10.6(b)(ix) during such Covenant
Suspension Period).

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.

“Debt Rating” means, as of any date of determination, the Borrower’s (a) issuer
credit rating as determined by S&P and (b) corporate family rating as determined
by Moody’s, in each case, in effect as of such date.

“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in L/C Obligations or participations
in Swingline Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless such amount is the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Departing Lender” has the meaning assigned thereto in Section 5.2(f).

“Disposition” means, with respect to any property, any sale, lease, Sale and
Leaseback Transaction, assignment, conveyance, transfer or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is one year after the Revolving
Credit Maturity Date. Notwithstanding the preceding sentence, any Capital Stock
that would constitute Disqualified Stock solely because the holders thereof have
the right to require the Borrower to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if (a) the “asset sale” or “change of control” provisions
applicable to such Capital Stock are not more favorable to the holders of such
Capital Stock than the terms applicable to the September 2015 Notes and
described in Section 4.10 and Section 4.14 of the September 2015 Notes Indenture
and (b) any such requirement only becomes operative after compliance with such
terms applicable to the September 2015 Notes, including the purchase of any
September 2015 Notes tendered pursuant thereto.

The term “Disqualified Stock” shall also include any options, warrants or other
rights that are convertible into Disqualified Stock or that are redeemable at
the option of the holder, or required to be redeemed, prior to the date that is
one year after the Revolving Credit Maturity Date. The amount of any
Disqualified Stock that does not have a fixed redemption, repayment or
repurchase price will be calculated in accordance with the terms of such
Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant hereto; provided, however, that if such Disqualified Stock
could not be required to be redeemed, repaid or repurchased at the time of such
determination, the redemption, repayment or repurchase price will be the book
value of such Disqualified Stock as reflected in the most recent financial
statements of such Person.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP: (a) Net Income for such period plus (b) the sum of the
following to the extent deducted in determining Net Income: (i) income taxes for
such period, (ii) Interest Expense for such period, (iii) amortization,
depreciation and other non-cash charges for such period, (iv) any extraordinary
or non-recurring non-cash expenses or losses for such period, (v) expenses and
non-cash charges incurred during such period in connection with the
extinguishment of Indebtedness, (vi) non-recurring cash expenses which, with the
exception of real estate lease related payments, were recorded no later than
September 30, 2005 in an aggregate amount not to exceed $45,000,000 for all
applicable periods of determination with respect to severance costs, lease
termination payments and related expenditures associated with the closure of
certain business documentation service centers, the closure of certain legal
documentation service centers, the closure of certain sales marketplaces and
post-closing adjustments, if any, with respect to the sale of any of the
Collateral contemplated by that certain release of Collateral permitted pursuant
to the First Amendment and Consent dated as of March 24, 2005 to the Existing
Credit Agreement and (vii) non-cash stock-based compensation charges less
(c) any extraordinary or non-recurring income or gains.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the Swingline Lender and the Issuing
Lender, and (iii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Affiliates or Subsidiaries of the Borrower.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of the Borrower or
any ERISA Affiliate or (b) is a Pension Plan or Multiemployer plan that has at
any time within the preceding six (6) years been maintained for the employees of
the Borrower or any current or former ERISA Affiliate.

“English Security Documents” means security agreements, debentures, pledge
agreements, and other similar documents and agreements securing the Obligations
with Collateral located in England or Wales, each as may be amended, restated,
supplemented or otherwise modified from time to time.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, rules, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities,
relating to the protection of human health or the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock) of any Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including without limitation any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 12.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excess Dividend Payments” shall have the meaning assigned thereto in Section
10.6(b)(ix).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its net income (however denominated), and franchise taxes imposed on
it by the United States of America or the United Kingdom or by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Lender is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 4.12), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 4.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 4.11(a).

“Existing Credit Agreement” has the meaning assigned thereto in the preamble.

“Existing Letters of Credit” means all letters of credit identified on Schedule
1.1(b).

“Existing Loans” has the meaning assigned thereto in Section 5.2(f).

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Commitment Percentage
of the L/C Obligations then outstanding and (iii) such Lender’s Commitment
Percentage of the Swingline Loans then outstanding or (b) the making of any Loan
or participation in any Letter of Credit by such Lender, as the context
requires.

“Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the Borrower or, if such amount exceeds $20,000,000, by the board
of directors (or equivalent governing body), whose determination shall be
conclusive.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, on the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Fee Letter” shall have the meaning assigned thereto in Section 4.3(b).

“Finance Income” means, with respect to the Borrower and its Subsidiaries, for
any period of determination, the finance income of the Borrower and its
Subsidiaries for such period, determined on a Consolidated basis in accordance
with GAAP (and calculated in a manner consistent with the calculation of finance
income in the Consolidated financial statements of the Borrower and its
Subsidiaries contained in its Annual Report on Form 10-K for the 2005 Fiscal
Year).

“Finance Interest Expense” means, with respect to the Borrower and its
Subsidiaries, for any period of determination, the finance interest expense of
the Borrower and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP (and calculated in a manner consistent with the
calculation of finance interest expense in the Consolidated financial statements
of the Borrower and its Subsidiaries contained in its Annual Report on Form 10-K
for the 2005 Fiscal Year with respect to all outstanding Indebtedness (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Hedging
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP).

“Finance Subsidiary” means (i) each Subsidiary identified as a Finance
Subsidiary on Schedule 6.1(a) and (ii) each other Subsidiary created or acquired
after the Closing Date and identified on the most recently delivered Officer’s
Compliance Certificate, in each case the primary business of which is the
leasing or other financing of products distributed by the Borrower and its
Subsidiaries.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on September 30.

“Fixed Charge Coverage Ratio” means with respect to the Borrower and its
Restricted Subsidiaries for any period, the ratio of the Consolidated Cash Flow
of the Borrower and its Restricted Subsidiaries for such period to the Fixed
Charges of the Borrower and its Restricted Subsidiaries for such period. In the
event that the Borrower or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases or redeems any Indebtedness or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, repayment, repurchase or redemption of Indebtedness, or
such issuance, repurchase or redemption of preferred stock, and the use of the
proceeds therefrom as if the same had occurred at the beginning of the
applicable four-quarter reference period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
(i) acquisitions and dispositions of business entities or property and assets
constituting a division or line of business of the Borrower or any of its
Restricted Subsidiaries and investments that have been made by the Borrower or
any of its Restricted Subsidiaries, including through mergers or consolidations
and including any related financing transactions, during the four-quarter
reference period or subsequent to such reference period and on or prior to the
Calculation Date shall be given pro forma effect as if they had occurred on the
first day of the four-quarter reference period and Consolidated Cash Flow for
such reference period shall be calculated on a pro forma basis in accordance
with Regulation S-X under the Securities Act of 1933, as amended; (ii) the
Consolidated Cash Flow attributable to discontinued operations, as determined in
accordance with GAAP, shall be excluded; and (iii) the Fixed Charges
attributable to discontinued operations, as determined in accordance with GAAP,
shall be excluded, but only to the extent that the obligations giving rise to
such Fixed Charges will not be obligations of the Borrower or any of its
Subsidiaries following the Calculation Date.

For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period.

“Fixed Charges” means, for any period, the sum, without duplication, of: (a) the
consolidated interest expense of the Borrower and its Restricted Subsidiaries
for such period, including, without limitation, amortization of debt issuance
costs and original issue discount, non-cash interest, the interest component of
any deferred payment obligations, the interest component of all payments
associated with Capital Leases, imputed interest with respect to items under
clause (c) of Attributable Indebtedness, commissions, discounts and other fees
and charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net of the effect of all payments made or received pursuant to
Interest Rate Contracts; (b) the consolidated interest expense of the Borrower
and its Restricted Subsidiaries that was capitalized during such period; (c) any
interest expense on Indebtedness of another Person that is a Guaranty Obligation
of the Borrower or one of its Restricted Subsidiaries or secured by a Lien on
assets of the Borrower or one of its Restricted Subsidiaries, whether or not
such Guaranty Obligation or Lien is called upon; (d) the product of (i) all
dividends, whether paid or accrued and whether or not in cash, on any series of
Disqualified Stock or preferred stock of the Borrower or any of its Restricted
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of the Borrower (other than Disqualified Stock) or to the Borrower or
a Restricted Subsidiary of the Borrower, multiplied by (ii) a fraction, the
numerator of which is one (1) and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of the Borrower,
expressed as a decimal, in each case, on a consolidated basis and in accordance
with GAAP; provided that in no event shall interest expense reported as “finance
interest expense” in the notes to the Borrower’s Consolidated financial
statements be included within Fixed Charges.

“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
Borrower and its Subsidiaries throughout the period indicated and (subject to
Section 14.9) consistent with the prior financial practice of the Borrower and
its Subsidiaries.

“GE Accounts Receivable” means the amount of accounts receivable owing, but not
yet paid, to the Borrower and its Subsidiaries by General Electric Capital
Corporation or G.E. Capital Information Technology Solutions, Inc. or any
Affiliates of or successors to either of them pursuant to the terms of the GE
Program Agreements.

“GE Purchase Agreements” means (a) the Asset Purchase Agreement dated
December 11, 2003 by and among the Borrower, General Electric Capital
Corporation and IOS Capital, LLC (as previously amended by that certain First
Amendment to the Asset Purchase Agreement dated March 31, 2004 by and among
General Electric Capital Corporation and the Borrower in its own capacity and as
successor by merger to IOS Capital LLC); (b) the Asset Purchase Agreement dated
March 31, 2004 by and among IKON Canada and Heller Financial Canada; and (c) the
Asset Purchase Agreement effective as of April 1, 2006 by and between the
Borrower and General Electric Capital Corporation, in each case as such
documents may be amended, restated, supplemented or otherwise modified in any
manner which could not reasonably be expected to materially adversely affect the
rights or interests of the Administrative Agent and the Lenders.

“GE Program Agreements” means (a) the Amended and Restated Program Agreement
effective as of April 1, 2006 by and among General Electric Capital Corporation,
GE Capital Information Technology Solutions, Inc. and the Borrower and (b) the
Canadian Rider dated as of June 30, 2004 by and among GE VFS Canada Limited
Partnership and IKON Canada, in each case as such documents may be amended,
restated, supplemented or otherwise modified in any manner which could not
reasonably be expected to materially adversely affect the rights or interests of
the Administrative Agent and the Lenders

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantors” means each Domestic Subsidiary of the Borrower in existence on the
Closing Date (other than a Subsidiary SPC) or which becomes a party to a
Guaranty Agreement pursuant to Section 8.10.

“Guaranty Agreement” means the amended and restated unconditional guaranty
agreement of even date executed by the Guarantors in favor of the Administrative
Agent, for the ratable benefit of itself and the Lenders, substantially in the
form of Exhibit H, as amended, restated, supplemented or otherwise modified from
time to time.

“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include

(i) endorsements for collection or deposit in the ordinary course of business;
or



  (ii)   any indemnification rights, indemnification obligations, reimbursement
rights or reimbursement obligations of the Borrower and its Subsidiaries (other
than those set forth in subsection (g) of Section 10.1) under (A) the GE Program
Agreements, (B) the GE Purchase Agreements or (C) other similar program and
purchase agreements (1) which are executed in connection with leasing or
financing arrangements by third parties of products distributed by the Borrower
and its Subsidiaries and (2) which contain terms and provisions (including,
without limitation, indemnification obligations) which are no broader in scope
and obligation than the terms and provisions contained in the GE Program
Agreements and GE Purchase Agreements, unless in each case the indemnification
obligations referred to in this clause (ii) would be accounted for as
indebtedness in accordance with GAAP or reflected on the Consolidated balance
sheet of the Borrower and its Subsidiaries.

“Hazardous Materials” means any substances or materials (a) which are defined as
hazardous wastes, hazardous substances, pollutants, contaminants, chemical
substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” means all existing or future payment and other obligations
owing by the Borrower or any Guarantor under any Hedging Agreement (which such
Hedging Agreement is permitted hereunder) with any Person that is a Lender or an
Affiliate of a Lender (or if such Person, or the Lender with whom such Person is
affiliated, ceases to be a Lender, then any Hedging Agreement with that Person
entered into prior to the date the applicable party ceased to be a Lender).

“IKON Canada” means IKON Office Solutions, Inc., an Ontario corporation.

“Indebtedness” means, with respect to any Person at any date and without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

(d) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

(e) all Guaranty Obligations of any such Person;

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;

(g) all obligations of any such Person to redeem, repurchase, exchange, defease
or otherwise make payments in respect of Capital Stock of such Person;

(h) all net obligations incurred by any such Person pursuant to Hedging
Agreements; and

(i) the outstanding attributed principal amount under any asset securitization
program (including any Permitted Asset Securitization).

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedging Agreement on any date shall be deemed to be the Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Insurance and Condemnation Proceeds” has the meaning assigned thereto in
Section 2.6(b)(iii).

“Interest Coverage Ratio” means, for any date of determination, the ratio of (a)
EBITDA for the period of twelve (12) consecutive calendar months ending on or
immediately prior to such date to (b) Interest Expense for the period of twelve
(12) consecutive calendar months ending on or immediately prior to such date.
For purposes of calculating the Interest Coverage Ratio, EBITDA shall be
adjusted on a pro forma basis to include, as of the first day of any applicable
period, any Permitted Acquisitions and any sale or other disposition or series
of related sales or dispositions of assets constituting a division or line of
business by the Borrower or any Subsidiary thereof closed during such period,
including, without limitation, adjustments reflecting any non-recurring costs
and any extraordinary expenses of any Permitted Acquisitions and any such asset
disposition closed during such period calculated on a basis consistent with GAAP
and Regulation S-X of the Securities Act of 1933, as amended, or as approved by
the Administrative Agent.

“Interest Expense” means, with respect to the Borrower and its Subsidiaries for
any period, the gross interest expense (including, without limitation, Finance
Interest Expense, interest expense attributable to Capital Leases and all net
payment obligations pursuant to Hedging Agreements) of the Borrower and its
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.

“Interest Period” shall have the meaning assigned thereto in Section 4.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“Investment” (a) means, solely with respect to Section 10.6, with respect to any
Person, all direct or indirect investments by such Person in other Persons
(including Affiliates) in the forms of loans or other extensions of credit
(including Guarantees or other arrangements, but excluding advances to customers
or suppliers in the ordinary course of business that are, in conformity with
GAAP, recorded as accounts receivable, prepaid expenses or deposits on the
balance sheet of the Borrower or any of its Restricted Subsidiaries and
endorsements for collection or deposit arising in the ordinary course of
business), advances, excluding commission, travel and similar advances to
officers and employees made consistent with past practices, capital
contributions (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

If the Borrower or any Restricted Subsidiary of the Borrower sells or otherwise
disposes of any Equity Interests of any direct or indirect Restricted Subsidiary
of the Borrower such that, after giving effect to any such sale or disposition,
such Person is no longer a Subsidiary of the Borrower, the Borrower shall be
deemed to have made an Investment on the date of any such sale or disposition
equal to the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such former Restricted
Subsidiary at the time of such sale or other disposition.

(b) with respect to all other provisions of this Agreement, has the meaning
assigned thereto in Section 10.3.

“ISP 98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means Wachovia, in its capacity as issuer of any Letter of
Credit, or any successor thereto.

“L/C Commitment” means the lesser of (a) One Hundred Million Dollars
($100,000,000) and (b) the Aggregate Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender.

“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Issuing Lender and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and each
Person that hereafter becomes a party to this Agreement as a Lender pursuant to
Section 2.8 or Section 14.10.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Commitment Percentage of the Extensions of Credit.

“Letters of Credit” shall have the meaning assigned thereto in Section 3.1 and
shall include, without limitation, the Existing Letters of Credit.

“Leverage Ratio” means, for any date of determination, the ratio of (a) Net
Corporate Indebtedness on such date to (b) Corporate EBITDA for the period of
twelve (12) consecutive calendar months ending on or immediately prior to such
date. For purposes of calculating the Leverage Ratio, Corporate EBITDA shall be
adjusted on a pro forma basis to include, as of the first day of any applicable
period, any Permitted Acquisitions and any sale or other disposition or series
of related sales or dispositions of assets constituting a division or line of
business by the Borrower or any Subsidiary thereof closed during such period,
including, without limitation, adjustments reflecting any non-recurring costs
and any extraordinary expenses of any Permitted Acquisitions and any such asset
disposition closed during such period calculated on a basis consistent with GAAP
and Regulation S-X of the Securities Act of 1933, as amended, or as approved by
the Administrative Agent.

“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars for a period equal to the applicable Interest Period
which appears on the Telerate Page 3750, or, if such rate does not appear on
Telerate Page 3750, the applicable Reuters Screen Page, as determined by the
Administrative Agent in its sole discretion, at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period (rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Telerate Page 3750, or the applicable
Reuters Screen Page, then “LIBOR” shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period. Each calculation by the Administrative
Agent of LIBOR shall be conclusive and binding for all purposes, absent manifest
error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 
 
LIBOR Rate = LIBOR              
 
1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate plus the Applicable Margin as provided in Section 4.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Loan Documents” means, collectively, this Agreement, the Notes, the
Applications, the Guaranty Agreement, the Security Documents, and any other
document, instrument, certificate and agreement executed and delivered by the
Borrower or any Subsidiary thereof in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Hedging
Agreement), all as may be amended, restated, supplemented or otherwise modified
from time to time.

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans and “Loan” means any of such Loans.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower and its Subsidiaries taken as a whole to perform their obligations
under any Loan Document; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower or any
Subsidiary thereof of any Loan Document to which it is a party.

“Material Contract” means (a) any contract or other agreement, written or oral,
of the Borrower or any Subsidiary thereof involving monetary liability of or to
any such Person in an amount in excess of $25,000,000 per annum, or (b) any
other contract or agreement, written or oral, of the Borrower or any Subsidiary
thereof the failure to comply with which could reasonably be expected to have a
Material Adverse Effect.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make, contributions within the preceding six (6) years.

“Net Cash Proceeds” means, as applicable, (a) with respect to any sale or other
disposition of assets, the gross cash proceeds received by the Borrower or any
Subsidiary thereof from such sale less the sum of (i) all income taxes and other
taxes assessed by a Governmental Authority or otherwise payable or reasonably
anticipated by the Borrower or any Subsidiary thereof to be payable as a result
of such sale or other disposition and any fees and expenses incurred in
connection therewith and (ii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the assets (or a portion
thereof) sold, which Indebtedness is required to be repaid in connection with
such sale, (b) with respect to any issuance of Indebtedness, the gross cash
proceeds received by the Borrower or any Subsidiary thereof from such issuance
less all legal, underwriting and other fees and expenses incurred in connection
therewith and (c) with respect to any payment under an insurance policy or in
connection with a condemnation proceeding, the amount of cash proceeds received
by the Borrower or any Subsidiary thereof from an insurance company or
Governmental Authority, as applicable, net of all expenses of collection.

“Net Corporate Indebtedness” means,

(a) solely with respect to the calculation of the Leverage Ratio for purposes of
determining the Applicable Margin:

As of any date of determination with respect to the Borrower and its
Subsidiaries on a Consolidated basis without duplication, (i) all Indebtedness
of the Borrower and its Subsidiaries less (ii) the aggregate principal amount of
all Indebtedness of the Finance Subsidiaries less (iii) the aggregate amount of
unrestricted cash of the Borrower and its Subsidiaries in excess of $50,000,000
as of the date of determination less (iv) Guaranty Obligations of the Borrower
or its Subsidiaries less (v) all net obligations incurred by the Borrower or its
Subsidiaries pursuant to Hedging Agreements less (vi) the outstanding attributed
principal amount under any Permitted Lease Receivable Securitization so long as
such securitization is non-recourse to the Borrower or any Subsidiary less
(vii) to the extent constituting Indebtedness, obligations supporting unsold
residual value (as set forth on the Borrower’s financial statements) less
(viii) all outstanding Indebtedness incurred pursuant to Section 10.1(p) and
less (ix) an aggregate face amount of up to $50,000,000 of obligations,
contingent or otherwise, of Borrower or its Subsidiaries relative to the face
amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of the Borrower and its Subsidiaries, in each case as set forth on
the Consolidated balance sheet of the Borrower and its Subsidiaries prepared in
accordance with GAAP; or

(b) with respect to all other provisions of this Agreement, (including, without
limitation, the calculation of the Leverage Ratio for all purposes other than
determining the Applicable Margin):

As of any date of determination with respect to the Borrower and its
Subsidiaries on a Consolidated basis without duplication, (i) all Indebtedness
of the Borrower and its Subsidiaries less (ii) the aggregate principal amount of
all Indebtedness of the Finance Subsidiaries less (iii) the aggregate amount, as
of any date of determination, of the sum of (A) unrestricted cash of the
Borrower and its Subsidiaries plus (B) 90% of the GE Accounts Receivable (solely
to the extent by which such aggregate amount of the sum of (A) and (B) exceeds
$50,000,000 as of such date of determination) less (iv) Guaranty Obligations of
the Borrower or its Subsidiaries less (v) all net obligations incurred by the
Borrower or its Subsidiaries pursuant to Hedging Agreements less (vi) the
outstanding attributed principal amount under any Permitted Lease Receivable
Securitization so long as such securitization is non-recourse to the Borrower or
any Subsidiary less (vii) to the extent constituting Indebtedness, obligations
supporting unsold residual value (as set forth on the Borrower’s financial
statements) less (viii) all outstanding Indebtedness incurred pursuant to
Section 10.1(p) and less (ix) an aggregate face amount of up to $50,000,000 of
obligations, contingent or otherwise, of Borrower or its Subsidiaries relative
to the face amount of letters of credit, whether or not drawn, including,
without limitation, any Reimbursement Obligation, and banker’s acceptances
issued for the account of the Borrower and its Subsidiaries, in each case as set
forth on the Consolidated balance sheet of the Borrower and its Subsidiaries
prepared in accordance with GAAP.

“Net Income” means, (a) except as set forth in clause (b) below, with respect to
the Borrower and its Subsidiaries, for any period of determination, the net
income (or loss) of the Borrower and its Subsidiaries for such period,
determined on a Consolidated basis in accordance with GAAP; provided that there
shall be excluded from Net Income (i) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (iii) below), in which
the Borrower or any Subsidiary thereof has a joint interest with a third party,
except to the extent such net income is actually paid to the Borrower or any
Subsidiary thereof by dividend or other distribution during such period,
(ii) the net income (or loss) attributable to discontinued operations in an
amount not to exceed $10,000,000 as net income or loss for such period, and
(iii) the net income (if positive) of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrower or any Subsidiary thereof of such net income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute rule or governmental regulation applicable to
such Subsidiary or (b) only for purposes of the definition of “Consolidated Net
Income” means, with respect to the Borrower and its Restricted Subsidiaries, the
net income (loss) of the Borrower and its Restricted Subsidiaries for such
period, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends, excluding, however: (i) any gain (or loss),
together with any related provision for taxes on such gain (or loss), realized
in connection with: (A) any asset sale outside the ordinary course of business
of the Borrower or its Restricted Subsidiaries; or (B) the disposition of any
securities by the Borrower or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of the Borrower or any of its Restricted
Subsidiaries; and (ii) any extraordinary gain or loss of the Borrower or its
Restricted Subsidiaries, together with any related provision for taxes on such
extraordinary gain (or loss).

“Net Leverage Ratio” means, for the Borrower as of any date (the “Leverage
Calculation Date”), the ratio of (i) an amount equal to (a) Indebtedness of the
Borrower and its Subsidiaries on the Leverage Calculation Date less (b) the cash
and marketable securities of the Borrower and its Subsidiaries on the Leverage
Calculation Date, determined on a pro forma basis, to (ii) Consolidated Cash
Flow for the four most recently ended fiscal quarters for which financial
statements are available. For purposes of calculating the Net Leverage Ratio,
acquisitions and dispositions of business entities or property and assets
constituting a division or line of business of the Borrower and investments that
have been made by the Borrower or any of its Subsidiaries, including through
mergers or consolidations and including any related financing transactions,
subsequent to the commencement of the period for which the Net Leverage Ratio is
being calculated and on or prior to the Leverage Calculation Date during the
four-quarter reference period or subsequent to such reference period and on or
prior to the Leverage Calculation Date, shall be given pro forma effect as if
they had occurred on the first day of the four-quarter reference period and
Consolidated Cash Flow for such reference period shall be calculated on a pro
forma basis in accordance with Regulation S-X under the Securities Act of 1933,
as amended.

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note and “Note” means any of such Notes.

“Notice of Account Designation” shall have the meaning assigned thereto in
Section 2.4(b).

“Notice of Borrowing” shall have the meaning assigned thereto in Section 2.4(a).

“Notice of Conversion/Continuation” shall have the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” shall have the meaning assigned thereto in Section
2.5(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations and (d) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by Borrower or
any Subsidiary thereof to the Lenders or the Administrative Agent, in each case
under or in respect of this Agreement, any Note, any Letter of Credit or any of
the other Loan Documents of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” shall have the meaning assigned thereto in
Section 7.2.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made under this Agreement or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Payment Event of Default” means any Event of Default pursuant to Sections
12.1(a) or (b).

“Participant” has the meaning assigned to such term in clause (d) of Section
14.10.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliate or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any ERISA Affiliate.

“Permitted Acquisition” means any acquisition permitted pursuant to Section
10.3(c).

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price (including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Capital Stock of the
Borrower, net of the applicable acquired company’s cash (including Cash
Equivalents) balance as shown on its most recent financial statements delivered
in connection with the applicable Permitted Acquisition) to be paid on a
singular basis in connection with any applicable Permitted Acquisition as set
forth in the applicable acquisition documents executed by the Borrower or any of
its Subsidiaries in order to consummate the applicable Permitted Acquisition.

“Permitted Asset Securitization” means each Permitted Lease Receivable
Securitization and each Permitted Trade Receivable Securitization.

“Permitted Investment” means those Investments permitted pursuant to Section
10.3 (other than clause (m) thereof).

“Permitted Lease Receivable Securitization” means, with respect to the Borrower
and its Subsidiaries, any pledge, sale, transfer, contribution, conveyance or
other disposition of accounts, chattel paper or related rights (each as defined
in the UCC) and associated collateral, lockbox and other collection accounts,
records and/or proceeds relating to lease receivables of the Finance
Subsidiaries, directly or indirectly through a Subsidiary SPC, which such sale,
transfer, contribution, conveyance or other disposition is funded by the
recipient of such assets in whole or in part by borrowings or the issuance of
instruments or securities that are paid principally from the cash derived from
such assets or interests in such assets; provided that the aggregate amount of
gross proceeds available to the Borrower or any Subsidiary in connection with
all such transactions shall not at any time exceed $150,000,000.

“Permitted Trade Receivable Securitization” means, with respect to the Borrower
and its Subsidiaries, any pledge, sale, transfer, contribution, conveyance or
other disposition of accounts, chattel paper or related rights (each as defined
in the UCC) and associated collateral, lockbox and other collection accounts,
records and/or proceeds relating to trade receivables of the Borrower and its
Subsidiaries, directly or indirectly through a Subsidiary SPC, which such sale,
transfer, contribution, conveyance or other disposition is funded by the
recipient of such assets in whole or in part by borrowings or the issuance of
instruments or securities that are paid principally from the cash derived from
such assets or interests in such assets; provided that the aggregate amount of
gross proceeds available to the Borrower or any Subsidiary in connection with
all such transactions shall not at any time exceed $100,000,000.

“Permitted Liens” means the Liens permitted pursuant to Section 10.2.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Rating Agencies” means the collective reference to S&P and Moody’s.

“Ratings Trigger Event” means, with respect to any debt instrument, asset
securitization, derivative transaction or other financial arrangement to which
the Borrower or any Subsidiary thereof is a party, any term or provision
providing that the obligations thereunder shall become due prior to its Stated
Maturity as a consequence of a downgrade in any one or more of the credit
ratings of the Borrower or any Subsidiary thereof; provided that any Turbo
Provision of any Permitted Asset Securitization shall not constitute a Ratings
Trigger Event.

“Register” shall have the meaning assigned thereto in Section 14.10(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Rental Pool Capital Expenditures” means, with respect to the Borrower and its
Subsidiaries for any period, all expenditures of such Persons which are made in
connection with the acquisition, replacement or repair of any equipment that
will be revenue producing and rented or leased (including by means of Operating
Leases) to customers of such Persons.

“Required Lenders” means, at any date, any combination of Lenders whose
Commitment Percentages aggregate more than fifty percent (50%) of the Aggregate
Commitment or, if the Credit Facility has been terminated pursuant to
Section 12.2, any combination of Lenders holding more than fifty percent (50%)
of the aggregate Extensions of Credit (with the aggregate amount of each
Lender’s risk participation and funded participation in Swingline Loans and L/C
Obligations being deemed “held” by such Lender for the purposes of this
definition).

“Responsible Officer” means any of the following: the vice president-controller,
vice president-treasurer, chief executive officer or chief financial officer of
the Borrower or any Subsidiary thereof, as applicable, or any other officer of
such Person reasonably acceptable to the Administrative Agent.

“Restricted Indebtedness” means any Indebtedness for borrowed money of the
Borrower or any Subsidiary thereof other than (a) Indebtedness of the Borrower
to any Subsidiary, (b) Indebtedness of any Subsidiary to the Borrower or any
other Subsidiary and (c) the Obligations.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Payment” shall have the meaning assigned thereto in Section 10.6(a).

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Facility” means the revolving credit and swingline facilities
established pursuant to Article II.

“Revolving Credit Loans” means any revolving credit loan made to the Borrower
pursuant to Section 2.1, and all such revolving credit loans collectively as the
context requires.

“Revolving Credit Maturity Date” means the earliest to occur of: (a) June 28,
2011, (b) the date of termination in full of the Commitments by the Borrower
pursuant to Section 2.6(a) or (c) the date of termination by the Administrative
Agent on behalf of the Lenders pursuant to Section 12.2(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing Revolving Credit Loans made by such Lender, substantially in
the form of Exhibit A-1 hereto, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extensions thereof, in whole or in part; “Revolving
Credit Note” means any of such Revolving Credit Notes.

“Rights Agreement” means the Amended and Restated Rights Agreement dated as of
June 18, 1997 between the Borrower and National City Bank, as Rights Agent, as
amended, restated, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Person, any
transaction involving any of the assets or properties of such Person whether now
owned or hereafter acquired (other than transient ownership of equipment to be
subject to an Operating Lease after its acquisition), whereby such Person sells
or transfers such assets or properties and then or thereafter leases such assets
or properties or any part thereof or any other assets or properties which such
Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or transferred.

“Sanctioned Entity” shall mean (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident
in, a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/

enforcement/ofac/sdn/index.html, or as otherwise published from time to time.

“Secured Parties” shall have the meaning assigned thereto in the Collateral
Agreement.

“Security Documents” means the collective reference to the Guaranty Agreement,
the Collateral Agreement, the English Security Documents and each other
agreement or writing pursuant to which the Borrower or any Subsidiary thereof
purports to pledge or grant a security interest in any property or assets
securing the Obligations or any such Person purports to guaranty the payment
and/or performance of the Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.

“September 2015 Notes” means the 7.75% senior notes of the Borrower due
September 2015, issued pursuant to the September 2015 Notes Indenture.

“September 2015 Notes Indenture” means the certain Indenture dated as of
September 21, 2005 between the Borrower and The Bank of New York, as trustee (as
amended, restated, supplemented or modified).

“Solvent” means, (a) as to the Borrower and its Subsidiaries (other than any
Subsidiary thereof organized under the laws of England and Wales, Scotland or
Northern Ireland) on a particular date, that any such Person (i) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (i) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (iii) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature and (b) as to each Subsidiary thereof organized under the laws of
England and Wales, on a particular date, that such Person is able to pay its
debts within the meaning of Section 123 of the Insolvency Act of 1986.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

“Subordinated Indebtedness” means (a) solely with respect to Section 10.6,
Indebtedness of the Borrower that is subordinate or junior in right of payment
to the September 2015 Notes pursuant to a written agreement to that effect, and
(b) with respect to all other provisions of this Agreement, the collective
reference to any Indebtedness of the Borrower or any Subsidiary subordinated in
right and time of payment to the Obligations and containing such other terms and
conditions, in each case, as are reasonably satisfactory to the Administrative
Agent.

“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.

“Subsidiary SPC” means each Finance Subsidiary and each other Subsidiary
organized as a special purpose entity solely (a) to acquire accounts, chattel
paper or related rights from the Borrower or its Subsidiaries pursuant to one or
more Permitted Asset Securitizations, and (b) to sell, convey, pledge or
otherwise transfer such assets, any interests therein and any assets related
thereto, to one or more trusts, partnerships, corporations or other entities
under such Permitted Asset Securitizations.

“Swingline Commitment” means the lesser of (a) Fifteen Million Dollars
($15,000,000) and (b) the Aggregate Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.3.

“Swingline Lender” means Wachovia in its capacity as swingline lender hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.3, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2 hereto, and any amendments, supplements
and modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extensions thereof, in whole or in part.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 412 of the Code or
Section 302 of ERISA, or (g) the partial or complete withdrawal of the Borrower
of any ERISA Affiliate from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (h) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Sections 4241 or 4245
of ERISA, or (i) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by the PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Turbo Provision” means a provision of an agreement with respect to a Permitted
Asset Securitization which requires, once such provision has been triggered as a
result of a downgrade in any one or more of the credit ratings of the Borrower
or any Subsidiary thereof, that proceeds available from such Permitted Asset
Securitization from time to time in excess of amounts required for scheduled
debt service and other required payments under such Permitted Asset
Securitization be applied to prepay indebtedness under such Permitted Asset
Securitization rather than being made available to the Borrower or such
Subsidiary, but does not otherwise require or permit the acceleration of such
remaining indebtedness.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January 1994 International Chamber of Commerce
Publication No. 500.

“United States” means the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to a board resolution in compliance with Section 4.16 of the
September 2015 Notes Indenture, and any Subsidiary of such Subsidiary.

“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower).

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (g) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(h) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”, and
(l) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein.

SECTION 1.4 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.5 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.7 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, each Lender severally agrees to make Revolving Credit Loans to the
Borrower in Dollars from time to time from the Closing Date through, but not
including, the Revolving Credit Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.4; provided that (a) the aggregate
principal amount of all outstanding Revolving Credit Loans (after giving effect
to any amount requested and any prepayments) shall not exceed the Aggregate
Commitment less the sum of all outstanding Swingline Loans and L/C Obligations
and (b) the aggregate principal amount of all outstanding Revolving Credit Loans
from any Lender to the Borrower shall not at any time exceed such Lender’s
Commitment less such Lender’s Commitment Percentage of the aggregate principal
amount of all outstanding Swingline Loans and L/C Obligations. Each Revolving
Credit Loan by a Lender shall be in a principal amount equal to such Lender’s
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Maturity Date.

     
SECTION 2.2
  Intentionally Omitted.
 
   
 
   
SECTION 2.3
  Swingline Loans.
 
   

(a) Availability. Subject to the terms and conditions of this Agreement, and in
reliance upon the representations and warranties set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower in Dollars from time to
time from the Closing Date through, but not including, the Revolving Credit
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.4; provided that the aggregate principal amount of all outstanding
Swingline Loans (after giving effect to any amount requested), shall not exceed
the lesser of (i) the Aggregate Commitment less the sum of the aggregate
principal amount of all outstanding Revolving Credit Loans and L/C Obligations
and (ii) the Swingline Commitment. Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Swingline Loans hereunder until the
Revolving Credit Maturity Date.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by the Lenders in accordance with their
respective Commitment Percentages and shall thereafter be reflected as Revolving
Credit Loans of the Lenders on the books and records of the Administrative
Agent. Each Lender shall fund its respective Commitment Percentage of Revolving
Credit Loans as required to repay Swingline Loans outstanding to the Swingline
Lender upon demand by the Swingline Lender but in no event later than 1:00 p.m.
on the next succeeding Business Day after such demand is made. No Lender’s
obligation to fund its respective Commitment Percentage of a Swingline Loan
shall be affected by any other Lender’s failure to fund its Commitment
Percentage of a Swingline Loan, nor shall any Lender’s Commitment Percentage be
increased as a result of any such failure of any other Lender to fund its
Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be recovered by or on
behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise, the
loss of the amount so recovered shall be ratably shared among all the Lenders in
accordance with their respective Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 7.5 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section 2.3 is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V. Further, each Lender hereby agrees and acknowledges that if prior to
the refunding of any outstanding Swingline Loans pursuant to this Section 2.3,
any Bankruptcy Event of Default shall have occurred, each Lender will, on the
date the applicable Revolving Credit Loan would have been made, purchase an
undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Lender will immediately transfer to the Swingline Lender,
in immediately available funds, the amount of its participation. Whenever, at
any time after the Swingline Lender has received from any Lender such Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such Lender
its participating interest in such amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded).

(iv) In the event that any Lender fails to make payment to the Swingline Lender
of any amount due under this Section 2.3, the Administrative Agent, on behalf of
the Swingline Lender, shall be entitled to receive, retain and apply against
such obligation the principal and interest otherwise payable to such Lender
hereunder until the Swingline Lender receives such payment from such Lender or
such obligation is otherwise fully satisfied. In addition to the foregoing, if
for any reason any Lender fails to make payment to the Swingline Lender of any
amount due under this Section 2.3, such Lender shall be deemed, at the option of
the Administrative Agent, to have unconditionally and irrevocably purchased from
the Swingline Lender, without recourse or warranty, an undivided interest and
participation in the applicable Swingline Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Rate for each day during the period commencing on the date
of demand and ending on the date such amount is received.

SECTION 2.4 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form attached hereto as
Exhibit B (a “Notice of Borrowing”) not later than (i) 11:00 a.m. on the same
Business Day as each Base Rate Loan and each Swingline Loan and (ii) 11:00 a.m.
at least three (3) Business Days before each LIBOR Rate Loan, of its intention
to borrow, specifying:

(A) the date of such borrowing, which shall be a Business Day;

(B) whether such Loan is to be a Revolving Credit Loan or a Swingline Loan;

(C) if such Loan is a Revolving Credit Loan, whether such Revolving Credit Loan
shall be a LIBOR Rate Loan or a Base Rate Loan;

(D) the amount of such borrowing, which shall be in an amount equal to the
amount of the Aggregate Commitment or the Swingline Commitment, as applicable,
then available to the Borrower, or if less, (1) with respect to Base Rate Loans
(other than Swingline Loans), in an aggregate principal amount of $3,000,000 or
a whole multiple of $1,000,000 in excess thereof, (2) with respect to LIBOR Rate
Loans, in an aggregate principal amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (3) with respect to Swingline Loans, in an
aggregate principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof, and

(F) in the case of a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto.

A Notice of Borrowing received after the times set forth above shall be deemed
received on the next Business Day. The Administrative Agent shall promptly
notify the Lenders of each Notice of Borrowing.

(b) Disbursement of Revolving Credit Loans and Swingline Loans.

(i) Not later than 2:00 p.m. on the proposed borrowing date for any Revolving
Credit Loan, each Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in
Dollars in funds immediately available to the Administrative Agent, such
Lender’s Commitment Percentage of the Revolving Credit Loan to be made on such
borrowing date.

(ii) Not later than 2:00 p.m. on the proposed borrowing date for any Swingline
Loan, the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in
Dollars in funds immediately available to the Administrative Agent, the
Swingline Loan to be made on such borrowing date.

(iii) The Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of each borrowing requested pursuant to this Section 2.4
in immediately available funds by crediting such proceeds to the deposit account
of the Borrower at the Administrative Agent identified in the most recent notice
substantially in the form of Exhibit C hereto (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time. Subject to Section 4.6, the Administrative Agent shall not be obligated to
disburse any amount with respect to any Revolving Credit Loan requested pursuant
to this Section 2.4 to the extent that such amount has not been made available
by the applicable Lender to the Administrative Agent.

(iv) Revolving Credit Loans to be made for the purpose of refunding Swingline
Loans shall be made by the Lenders as provided in Section 2.3(b).

SECTION 2.5 Repayment of Loans.

(a) Repayment on the Revolving Credit Maturity Date. Subject to the provisions
of Section 2.7, the Borrower shall repay the outstanding principal amount of
(i) all Revolving Credit Loans in full in Dollars on the Revolving Credit
Maturity Date and (ii) all Swingline Loans in accordance with Section 2.3(b) or,
if earlier, on the Revolving Credit Maturity Date, together, in each case, with
all accrued but unpaid interest thereon.

(b) Mandatory Prepayments. If at any time the outstanding principal amount of
all Revolving Credit Loans plus the sum of all outstanding Swingline Loans and
L/C Obligations exceeds the Aggregate Commitment, the Borrower agrees to repay
immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Lenders, Extensions of Credit in an
amount equal to such excess with each such repayment applied first to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of cash collateral into a cash collateral
account opened by the Administrative Agent, for the benefit of the Lenders, in
an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit (such cash collateral to be applied in accordance with
Section 12.2(b)).

(c) Optional Repayments. The Borrower may at any time and from time to time
repay the Loans, in whole or in part, (i) upon at least three (3) Business Days’
irrevocable notice to the Administrative Agent with respect to LIBOR Rate Loans,
(ii) upon one (1) Business Day irrevocable notice with respect to Base Rate
Loans (other than Swingline Loans), and (iii) by 11:00 a.m. (Chicago time) on
the same Business Day irrevocable notice with respect to Swingline Loans,
substantially in the form attached hereto as Exhibit D (a “Notice of
Prepayment”), specifying (A) the date of repayment, (B) the amount of repayment,
(C) whether the repayment is of Revolving Credit Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each and (D) whether the repayment is of LIBOR Rate Loans, Base Rate Loans, or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
repayments shall be in an aggregate amount of (i) $3,000,000 or a whole multiple
of $1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), (ii) $3,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to LIBOR Rate Loans and (iii) $100,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9.

(d) Limitation on Repayment of LIBOR Rate Loans. The Borrower may not repay any
LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such repayment is accompanied by any amount required
to be paid pursuant to Section 4.9.

(e) Payment of Interest. Each repayment pursuant to this Section 2.5 (other than
repayment of a Base Rate Loan) shall be accompanied by accrued interest on the
amount repaid.

(f) Hedging Agreements. No repayment or prepayment pursuant to this Section 2.5
shall affect any obligations of the Borrower under any Hedging Agreement.

SECTION 2.6 Permanent Reduction of the Aggregate Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Aggregate Commitment at any time or (ii) portions of the Aggregate
Commitment, from time to time, in an aggregate principal amount not less than
$5,000,000 or any whole multiple of $1,000,000 in excess thereof.

(b) Mandatory Commitment Reductions.

(i) Debt Proceeds. The Aggregate Commitment shall be automatically and
permanently reduced in an amount equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
arising from any incurrence of Indebtedness by the Borrower or any Subsidiary
thereof that is not permitted pursuant to Section 10.1 but is otherwise
consented to by Required Lenders, such reduction to occur on the third (3rd)
Business Day following receipt of such Net Cash Proceeds; provided that no
commitment reduction shall be required under this Section 2.6(b)(i) if (A) the
Leverage Ratio (calculated on a pro forma basis as of the date of the proposed
incurrence of Indebtedness and after giving effect thereto) shall be less than
2.50 to 1.00 and (B) no Default or Event of Default shall have occurred or be
continuing or would result from such incurrence of Indebtedness. This provision
shall not be deemed to permit any incurrence of Indebtedness by the Borrower or
any of its Subsidiaries not otherwise permitted hereunder.

(ii) Asset Sale Proceeds. The Aggregate Commitment shall be automatically and
permanently reduced in an amount equal to one hundred percent (100%) of
aggregate Net Cash Proceeds received by the Borrower or any of its Domestic
Subsidiaries from the sale or other disposition or series of related sales or
other dispositions of assets by the Borrower or any of its Domestic Subsidiaries
on the third (3rd) Business Day following receipt of such Net Cash Proceeds;
provided that, no commitment reductions shall be required hereunder in
connection with:

(A) Net Cash Proceeds received from sales or other dispositions of assets
permitted pursuant to Section 10.5 (other than Section 10.5(n)); or

(B) So long as no Event of Default has occurred and is continuing, Net Cash
Proceeds received from (1) sales or other dispositions permitted pursuant to
Section 10.5(n) or (2) sales or other dispositions not permitted pursuant to
Section 10.5 but otherwise consented to by the Required Lenders to the extent,
in each such case, that such Net Cash Proceeds are reinvested within three
hundred sixty (360) days after receipt thereof by the Borrower or any of its
Domestic Subsidiaries (or within four hundred fifty (450) days after receipt
thereof if an agreement with respect to such application is executed within
three hundred sixty (360) days after receipt of such Net Cash Proceeds) in
assets used or useful in the business of the Borrower or any of its Domestic
Subsidiaries.

This provision shall not be deemed to permit any sale or disposition of assets
by the Borrower or any of its Subsidiaries not otherwise permitted hereunder.

(iii) Insurance and Condemnation Proceeds. The Aggregate Commitment shall be
automatically and permanently reduced in an amount equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds received by the Borrower or any of its
Domestic Subsidiaries under any of the insurance policies maintained pursuant to
Section 8.3 or from any condemnation proceeding (the “Insurance and Condemnation
Proceeds”) on the third (3rd) Business Day following receipt of such Net Cash
Proceeds; provided that, so long as no Event of Default has occurred and is
continuing, no commitment reductions shall be required hereunder in connection
with:

(A) up to $5,000,000 of the aggregate Insurance and Condemnation Proceeds in any
Fiscal Year; or

(B) Insurance and Condemnation Proceeds (other than Insurance and Condemnation
Proceeds covered under clause (A) of this Section 2.6(b)(iii)) which are
reinvested by the Borrower or any of its Domestic Subsidiaries in assets used or
useful in the business of the Borrower or any of its Domestic Subsidiaries
within three hundred sixty (360) days after receipt of such Insurance and
Condemnation Proceeds (or within four hundred fifty (450) days after receipt
thereof if an agreement with respect to such application is executed within
three hundred sixty (360) days after receipt of such Insurance Condemnation
Proceeds).

(iv) Permitted Trade Receivable Securitization. The Aggregate Commitment shall
be automatically and permanently reduced in an amount equal to fifty percent
(50%) of the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries from any Permitted Trade Receivable Securitization on the third
(3rd) Business Day following receipt of such Net Cash Proceeds. This provision
shall not be deemed to permit any Permitted Asset Securitization by the Borrower
or any of its Subsidiaries not otherwise permitted hereunder.

(c) Corresponding Payments. Each permanent reduction permitted or required
pursuant to this Section 2.6 shall be accompanied by a payment of principal
sufficient to reduce the aggregate amount of all outstanding Revolving Credit
Loans, Swingline Loans and L/C Obligations, as applicable, after such reduction
to the Aggregate Commitment as so reduced. If the Aggregate Commitment as so
reduced is less than the aggregate amount of all L/C Obligations then
outstanding, the Borrower shall be required to deposit cash collateral in a cash
collateral account opened by the Administrative Agent in an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Any
reduction of the Aggregate Commitment to zero shall be accompanied by payment of
all outstanding Loans (and furnishing of cash collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Commitments and the Credit Facility. Such cash collateral
shall be applied in accordance with Section 12.2(b). If the reduction of the
Aggregate Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9.

SECTION 2.7 Termination of Credit Facility. The Credit Facility shall terminate
on the Revolving Credit Maturity Date.

SECTION 2.8 Increase of Aggregate Commitment.

(a) At any time prior to the Revolving Credit Maturity Date, the Borrower shall
have the right, by written notice to the Administrative Agent, to request an
increase in the Aggregate Commitment (each a “Commitment Increase”); provided
that (i) no Lender shall have any obligation to participate in any Commitment
Increase, (ii) in no event shall the aggregate amount of all Commitment
Increases exceed $50,000,000, (iii) there shall be no more than two Commitment
Increases during the term of the Credit Facility and each Commitment Increase
shall be in a minimum principal amount of $10,000,000 and $5,000,000 increments
in excess thereof, (iv) no Default or Event of Default shall have occurred and
be continuing or would result from the proposed Commitment Increase and (v) the
Borrower shall have delivered to the Administrative Agent such documents and
certificates (including, without limitation, resolutions) reasonably requested
by the Administrative Agent.

(b) The Administrative Agent shall promptly (and in any event within five
(5) Business Days) give notice of any requested increase to the Lenders. Each
Lender shall notify the Administrative Agent within five (5) Business Days (or
such longer period of time as may be agreed upon by the Administrative Agent and
the Borrower and communicated to the Lenders) from the date of delivery of such
notice to the Lenders whether or not it agrees to increase its Commitment and,
if so, by what maximum amount. Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment. The Administrative
Agent shall notify the Borrower of the Lenders’ responses to the requested
increase. The Borrower may also invite additional Eligible Assignees which meet
the requirements set forth in Section 14.10(b) to become Lenders pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent.

(c) Upon the completion of each Commitment Increase, (i) the Aggregate
Commitment will be deemed to have increased by the amount of such Commitment
Increase, (ii) entries in the Register will be revised to reflect the revised
Commitments and Commitment Percentages of each of the Lenders (including each
new Lender) and (iii) the outstanding Revolving Credit Loans will be reallocated
on the effective date of such increase among the Lenders in accordance with
their revised Commitment Percentages and the Lenders (including each new Lender)
agree to make all payments and adjustments necessary to effect such reallocation
and the Borrower shall pay any and all costs required pursuant to Section 4.9 in
connection with such reallocation as if such reallocation were a repayment;
provided, that the Administrative Agent agrees to cooperate with the Borrower
with respect to the timing of such reallocation so as to minimize any incurrence
by the Borrower of costs required pursuant to Section 4.9.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit (“Letters of Credit”)
for the account of the Borrower on any Business Day from the Closing Date
through but not including the Revolving Credit Maturity Date in such form as may
be approved from time to time by the Issuing Lender; provided, that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (a) the L/C Obligations would exceed the lesser of
(i) the L/C Commitment or (ii) the Aggregate Commitment less the aggregate
principal amount of all outstanding Loans or (b) the Available Commitment of any
Lender would be less than zero. Each Letter of Credit shall (i) be denominated
in Dollars in a minimum amount of $100,000 or a lesser amount acceptable to the
Issuing Lender, (ii) be a standby letter of credit issued to support obligations
of the Borrower or any Subsidiary thereof, contingent or otherwise, incurred in
the ordinary course of business, (iii) expire on a date no later than the
earlier of (A) one year after its date of issuance (unless renewed in accordance
with the terms thereof) or (B) five (5) Business Days prior to the Revolving
Credit Maturity Date and (iv) be subject to the Uniform Customs and/or ISP 98,
as set forth in the Application or as determined by the Issuing Lender, and, to
the extent not inconsistent therewith, the laws of the State of New York. The
Issuing Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires. The Existing Letters of Credit
shall be deemed to be Letters of Credit issued and outstanding under this
Agreement on and after the Closing Date.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
shall process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article V hereof,
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
(3) Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrower. The Issuing
Lender shall promptly furnish to the Borrower a copy of such Letter of Credit
and promptly notify each Lender of the issuance and upon request by any Lender,
furnish to such Lender a copy of such Letter of Credit and the amount of such
Lender’s participation therein.

SECTION 3.3 Commissions and Other Charges.

(a) The Borrower shall pay to the Administrative Agent, for the account of the
Issuing Lender and the L/C Participants, a letter of credit commission with
respect to each Letter of Credit in an amount equal to the face amount of such
Letter of Credit multiplied by the Applicable Margin with respect to LIBOR Rate
Loans (determined on a per annum basis). Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter and on
the Revolving Credit Maturity Date. The Administrative Agent shall, promptly
following its receipt thereof, distribute to the Issuing Lender and the L/C
Participants all commissions received pursuant to this Section 3.3(a) in
accordance with their respective Commitment Percentages.

(b) In addition to the foregoing commission, the Borrower shall pay to the
Administrative Agent, for the account of the Issuing Lender, an issuance fee
with respect to each Letter of Credit in an amount equal to the face amount of
such Letter of Credit multiplied by one eighth of one percent (0.125%) per
annum. Such issuance fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Revolving Credit
Maturity Date and thereafter on demand of the Issuing Lender (through the
Administrative Agent).

(c) In addition to the foregoing fees and commissions, the Borrower shall pay or
reimburse the Issuing Lender for such normal costs and expenses as are incurred
or charged by the Issuing Lender in issuing, transferring, effecting payment
under, amending or otherwise administering any Letter of Credit.

SECTION 3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued hereunder and the amount of each draft paid by the Issuing
Lender thereunder. Each L/C Participant unconditionally and irrevocably agrees
with the Issuing Lender that, if a draft is paid under any Letter of Credit for
which the Issuing Lender is not reimbursed in full by the Borrower through a
Revolving Credit Loan or otherwise in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Commitment Percentage of the amount of such draft, or any
part thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify each L/C Participant of the amount and due date
of such required payment and such L/C Participant shall pay to the Issuing
Lender the amount specified on the applicable due date. If any such amount is
paid to the Issuing Lender after the date such payment is due, such L/C
Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section 3.4(b) shall be conclusive in the absence
of manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section 3.4(b), if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. on any
Business Day, such payment shall be due that Business Day, and (B) after 1:00
p.m. on any Business Day, such payment shall be due on the following Business
Day.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Commitment
Percentage of such payment in accordance with this Section 3.4, the Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise), or any payment of interest on account thereof,
the Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section 3.5
or with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment. Unless the Borrower shall immediately notify
the Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Lenders make a Revolving Credit Loan bearing interest at the Base Rate on
such date in the amount of (a) such draft so paid and (b) any amounts referred
to in Section 3.3(c) incurred by the Issuing Lender in connection with such
payment, and the Lenders shall make a Revolving Credit Loan bearing interest at
the Base Rate in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and costs and
expenses. Each Lender acknowledges and agrees that its obligation to fund a
Revolving Credit Loan in accordance with this Section 3.5 to reimburse the
Issuing Lender for any draft paid under a Letter of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 2.4(a) or Article V. If the Borrower has elected to pay the amount of
such drawing with funds from other sources and shall fail to reimburse the
Issuing Lender as provided above, the unreimbursed amount of such drawing shall
bear interest at the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at Stated Maturity, by acceleration or otherwise) until payment in full.

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this Article
III (including, without limitation, the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which the Borrower may have or
have had against the Issuing Lender or any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees that the Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct. The Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct, shall be binding on the Borrower and shall not result in
any liability of the Issuing Lender or any L/C Participant to the Borrower. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

SECTION 3.7 Effect of Application. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.

SECTION 3.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Application
therefor, whether or not such maximum face amount is in effect at such time,
less any permanent reductions thereof.

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section 4.1, at the
election of the Borrower:

(i) Revolving Credit Loans shall bear interest at (A) the Base Rate plus the
Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin; and

(ii) Swingline Loans shall bear interest at the Base Rate plus the Applicable
Margin;

provided that the LIBOR Rate shall not be available until three (3) Business
Days after the Closing Date. The Borrower shall select the rate of interest and
Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given pursuant to Section 2.4 or 3.5 or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.2. Any Revolving Credit
Loan or any portion thereof as to which the Borrower has not duly specified an
interest rate as provided herein shall be deemed a Base Rate Loan. Any LIBOR
Rate Loan or any portion thereof as to which the Borrower has not duly specified
an interest rate as provided herein shall be deemed a LIBOR Rate Loan with an
Interest Period of one (1) month.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 4.1(a), shall elect an interest
period (each, an “Interest Period”) to be applicable to such Loan, which
Interest Period shall be a period of one (1), two (2), three (3), or six
(6) months with respect to each LIBOR Rate Loan; provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(iv) no Interest Period shall extend beyond the Revolving Credit Maturity Date;
and

(v) there shall be no more than six (6) Interest Periods in effect at any time.

(c) Default Rate. Subject to Section 12.3, upon the occurrence and during the
continuance of a Payment Event of Default or Bankruptcy Event of Default, or, as
directed by the Required Lenders upon the occurrence and during the continuance
of an Event of Default other than a Payment Event of Default or Bankruptcy Event
of Default, (i) the Borrower shall no longer have the option to request LIBOR
Rate Loans or Swingline Loans, (ii) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum two percent (2%) in excess of the rate then
applicable to such LIBOR Rate Loans until the end of the applicable Interest
Period and thereafter at a rate equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans, and (iii) all outstanding Base Rate Loans
and other Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate then applicable to Base Rate Loans. Interest shall continue to accrue on
the Obligations after the filing by or against the Borrower of any petition
seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2006 and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. Interest on LIBOR Rate Loans and
all fees and commissions payable hereunder shall be computed on the basis of a
360-day year and assessed for the actual number of days elapsed and interest on
Base Rate Loans shall be computed on the basis of a 365/66-day year and assessed
for the actual number of days elapsed.

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest hereunder or under any of the Notes charged or
collected pursuant to the terms of this Agreement or pursuant to any of the
Notes exceed the highest rate permissible under any Applicable Law which a court
of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that such a court determines that the Lenders have charged
or received interest hereunder in excess of the highest applicable rate, the
rate in effect hereunder shall automatically be reduced to the maximum rate
permitted by Applicable Law and the Lenders shall at the Administrative Agent’s
option (i) promptly refund to the Borrower any interest received by the Lenders
in excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrower not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrower
under Applicable Law.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$3,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans, (b) upon the expiration of any Interest Period, convert
all or any part of its outstanding LIBOR Rate Loans in a principal amount equal
to $3,000,000 or a whole multiple of $1,000,000 in excess thereof into Base Rate
Loans (other than Swingline Loans) or (c) upon the expiration of any Interest
Period, continue any LIBOR Rate Loan in a principal amount of $3,000,000 or any
whole multiple of $1,000,000 in excess thereof as a LIBOR Rate Loan. Whenever
the Borrower desires to convert or continue Loans as provided above, the
Borrower shall give the Administrative Agent irrevocable prior written notice in
the form attached as Exhibit E (a “Notice of Conversion/Continuation”) not later
than 11:00 a.m. three (3) Business Days before the day on which a proposed
conversion or continuation of such Loan is to be effective specifying (A) the
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Loans to be converted or continued, and
(D) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan. The Administrative Agent shall promptly notify the Lenders of such
Notice of Conversion/Continuation.

SECTION 4.3 Fees.

(a) Commitment Fee. Commencing on the Closing Date, the Borrower shall pay to
the Administrative Agent, for the account of the Lenders, a non-refundable
commitment fee at a rate per annum equal to the Applicable Margin on the average
daily unused portion of the Aggregate Commitment; provided that the amount of
outstanding Swingline Loans shall not be considered usage of the Aggregate
Commitment for the purpose of calculating such commitment fee. The commitment
fee shall be payable in arrears on the last Business Day of each calendar
quarter during the term of this Agreement commencing on September 30, 2006, and
on the Revolving Credit Maturity Date. Such commitment fee shall be distributed
by the Administrative Agent to the Lenders pro rata in accordance with the
Lenders’ respective Commitment Percentages.

(b) Administrative Agent’s and Other Fees. In order to compensate the
Administrative Agent for structuring and syndicating the Loans and for its
obligations hereunder, the Borrower agree to pay to the Administrative Agent,
for its account, the fees set forth in the separate fee letter agreement
executed by the Borrower and the Administrative Agent dated May 23, 2006 (the
“Fee Letter”).

SECTION 4.4 Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on any Loan or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement or any Note (except as set forth in Section 4.4(b)) shall be made in
Dollars not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders (other than as set forth below) pro rata in
accordance with their respective Commitment Percentages (except as specified
below) in immediately available funds and shall be made without any set-off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 5:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 12.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 5:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each Lender at its address for notices
set forth herein its pro rata share of such payment in accordance with such
Lender’s Commitment Percentage (except as specified below) and shall wire advice
of the amount of such credit to each Lender. Each payment to the Administrative
Agent of the Issuing Lender’s fees or L/C Participants’ commissions shall be
made in like manner, but for the account of the Issuing Lender or the L/C
Participants, as the case may be. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent. Each payment to the Administrative Agent with respect to
the Swingline Note (including, without limitation, the Swingline Lender’s fees
or expenses) shall be made for the account of the Swingline Lender. Any amount
payable to any Lender under Sections 4.8, 4.9, 4.10, 4.11 or 14.2 shall be paid
to the Administrative Agent for the account of the applicable Lender. Subject to
Section 4.1(b)(ii), if any payment under this Agreement or any Note shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment.

SECTION 4.5 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.8, 4.9 or 14.2 hereof) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans, Swingline
Loans and Letters of Credit to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this paragraph
shall apply).

The Borrower and each Guarantor consents to the foregoing and agrees, to the
extent it may effectively do so under Applicable Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower and each Guarantor rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower and each Guarantor in the amount of such participation.

SECTION 4.6 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent. The obligations of the Lenders under
this Agreement to make the Loans and issue or participate in Letters of Credit
are several and are not joint or joint and several. Unless the Administrative
Agent shall have received notice from a Lender prior to a proposed borrowing
date that such Lender will not make available to the Administrative Agent such
Lender’s ratable portion of the amount to be borrowed on such date (which notice
shall not release such Lender of its obligations hereunder), the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the proposed borrowing date in accordance with
Section 2.4(b) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If such amount is made available to the Administrative Agent on a date after
such borrowing date, such Lender shall pay to the Administrative Agent on demand
an amount, until paid, equal to the product of (a) the amount not made available
by such Lender in accordance with the terms hereof, times (b) the daily average
Federal Funds Rate during such period as determined by the Administrative Agent,
times (c) a fraction the numerator of which is the number of days that elapse
from and including such borrowing date to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent and the denominator of which
is 360. A certificate of the Administrative Agent with respect to any amounts
owing under this Section 4.6 shall be conclusive, absent manifest error. If such
Lender’s Commitment Percentage of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to Base Rate Loans hereunder, on demand, from the
Borrower. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date. Notwithstanding anything set forth herein to
the contrary, any Lender that fails to make available its Commitment Percentage
of any Loan shall not (a) have any voting or consent rights under or with
respect to any Loan Document (except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender) or (b) constitute a
“Lender” (or be included in the calculation of Required Lenders hereunder) for
any voting or consent rights under or with respect to any Loan Document.

         
SECTION 4.7
      Intentionally Omitted.
 
       
 
       
SECTION 4.8
      Changed Circumstances.
 
       

(a) Circumstances Affecting LIBOR Rate. If, with respect to any Interest Period
for any LIBOR Rate Loan, the Administrative Agent or any Lender (after
consultation with the Administrative Agent) shall determine that by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in Eurodollars in the applicable amounts are not being quoted via
Telerate Page 3750 or offered to the Administrative Agent or such Lender for
such Interest Period, then the Administrative Agent shall forthwith give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and (i) the Borrower
shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan, or (ii) solely with respect to Revolving Credit Loans which are
LIBOR Rate Loans, convert the then outstanding principal amount of each such
LIBOR Rate Loan to a Base Rate Loan as of the last day of such Interest Period;
provided that if the Borrower elect to make such conversion, the Borrower shall
pay to the Administrative Agent and the Lenders any and all costs, fees and
other expenses incurred by the Administrative Agent and the Lenders in effecting
such conversion.

(b) Laws Affecting LIBOR Rate. If, after the date hereof, the introduction of,
or any change in, any Applicable Law or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any of the Lenders (or any of their respective Lending Offices) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, shall make it
unlawful or impossible for any of the Lenders (or any of their respective
Lending Offices) to honor its obligations hereunder to make or maintain any
LIBOR Rate Loan, such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Revolving Credit Loans
which are Base Rate Loans hereunder, and (ii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto as a LIBOR Rate Loan then such LIBOR Rate
Loans shall immediately be converted to a Base Rate Loan for the remainder of
such Interest Period; provided that the Borrower shall pay to the Administrative
Agent and the Lenders any and all costs, fees and other expenses incurred by the
Administrative Agent and the Lenders in effecting such conversion or repayment,
including, without limitation, any amounts required to be paid under
Section 4.9.

(c) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender (or any of their respective Lending Offices);

(ii) subject any Lender or the Issuing Lender (or any of their respective
Lending Offices) to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
LIBOR Rate Loan made by it, or change the basis of taxation of payments to such
Lender or the Issuing Lender (or any of their respective Lending Offices) in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
4.9(e)); or

(iii) impose on any Lender or the Issuing Lender (or any of their respective
Lending Offices) or the London interbank market any other condition, cost or
expense affecting this Agreement or LIBOR Rate Loans made by such Lender or any
Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, the Borrower shall promptly pay to any such Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.

(d) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (c) of this Section 4.8 and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(e) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section 4.8 shall not constitute
a waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section 4.8 for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or the Issuing Lender, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

SECTION 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including, without limitation, any foreign exchange
costs) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined by the
applicable Lender based upon the assumption that such Lender funded its
Commitment Percentage of the LIBOR Rate Loans in the London interbank market and
using any reasonable attribution or averaging methods which such Lender deems
appropriate and practical. A certificate of such Lender setting forth the basis
for determining such amount or amounts necessary to compensate such Lender shall
be forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.

SECTION 4.10 Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any Lending Office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower shall promptly
pay to such Lender or the Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company for any such reduction
suffered. A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in this Section 4.10 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof. Failure or delay on the part of any Lender or the Issuing Lender to
demand compensation pursuant to this Section 4.10 shall not constitute a waiver
of such Lender’s or the Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Lender pursuant to this Section 4.10 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the Issuing Lender, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

SECTION 4.11 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes; provided that if the Borrower shall be required by Applicable Law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 4.11) the Administrative Agent, Lender or Issuing
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with Applicable Law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within thirty
(30) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 4.11) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Notwithstanding the foregoing,
the Borrower shall not be obligated to make payment to the Administrative Agent,
each Lender and the Issuing Lender, as applicable, with respect to penalties,
interest and expenses if (i) written demand therefor was not made within ninety
(90) days from the date on which such Administrative Agent, Lender or Issuing
Lender, as applicable, received written notice of the imposition of Indemnified
Taxes or Other Taxes or (ii) such amounts arose or accrued after the Borrower’s
satisfaction of the indemnification obligations for which the applicable written
demand was made pursuant to clause (i) above. A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender or the Issuing
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the Issuing Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdictions in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that the Borrower is a resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN (or successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or successor
form),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN (or successor form), or

(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Lender determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 4.11, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 4.11 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or the Issuing Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the Issuing Lender, agree to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.

(g) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 4.11 shall survive the payment in full of the Obligations and the
termination of the Commitments.

SECTION 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.8 or Section 4.10, or requires the Borrower to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 4.8, Section 4.10 or Section 4.11, as the case may
be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
4.8 or Section 4.10, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, or if any Lender defaults in its obligation to fund
Loans hereunder, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 14.10), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 14.10,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Credit Loans and participations in
Swingline Loans and Letters of Credit, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 4.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts),

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.8 or Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter, and

(iv) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 4.13 Security. The Obligations shall be secured as provided in the
Security Documents.

SECTION 4.14 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Loans in addition to such accounts or records. Each Lender may
attach schedules to its Notes and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

SECTION 4.15 USA Patriot Act. The Administrative Agent and ach Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and Guarantors, which information includes the name and address of the
Borrower and Guarantor and other information that will allow such Lender to
identify the Borrower or Guarantor in accordance with the Act.

         
 
  SECTION 4.16   Know Your Customer Checks.
 
       
(a)
  If:  


(i) the introduction of or any change in (or in the interpretation,
administration or application of) any Applicable Law made after the date of this
Agreement;

(ii) any change in the status of the Borrower or any Subsidiary thereof or any
Guarantor after the date of this Agreement; or

(iii) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer;

obliges the Administrative Agent or any Lender (or, in the case of paragraph
(iii) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, such relevant parties shall promptly
upon the request of the Administrative Agent or any Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Administrative Agent (for itself or on behalf of any Lender) or any
Lender (for itself or, in the case of the event described in paragraph
(iii) above, on behalf of any prospective new Lender) in order for the
Administrative Agent, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all Applicable Laws pursuant to the transactions contemplated in the Loan
Documents.

(b) Each Lender shall promptly upon the request of the Administrative Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all Applicable Laws
pursuant to the transactions contemplated in the Loan Documents.

ARTICLE V

CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1 Closing. The closing shall take place at the offices of Kennedy
Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on June 28, 2006, or on such
other date and time as the parties hereto shall mutually agree.

SECTION 5.2 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender requesting a Revolving Credit Note, a Swingline Note in favor of the
Swingline Lender (if requested thereby), the Security Documents and any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

(b) Closing Certificates; etc.

(i) Officer’s Certificate of the Borrower. The Administrative Agent shall have
received a certificate from a Responsible Officer of the Borrower, in form and
substance satisfactory to the Administrative Agent, to the effect that all
representations and warranties of the Borrower and the Guarantors contained in
this Agreement and the other Loan Documents are true, correct and complete in
all material respects as of the Closing Date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date; provided that any
representation and warranty that is qualified by materiality or by reference to
Material Adverse Effect shall be true, correct and complete in all respects as
of the Closing Date; that the Borrower is not in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that, after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default has occurred and is continuing; and that the Borrower has
satisfied each of the closing conditions to be satisfied by the Borrower (other
than those conditions which are subject to the approval of the Administrative
Agent).

(ii) Certificate of Secretary of the Borrower. The Administrative Agent shall
have received a certificate of the secretary or assistant secretary of the
Borrower and each Guarantor certifying as to the incumbency and genuineness of
the signature of each officer of the Borrower or Guarantor executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles of incorporation (or equivalent
document) of such Person and all amendments thereto, certified as of a recent
date by the appropriate Governmental Authority in its jurisdiction of
incorporation, (B) the bylaws (or equivalent document) of such Person as in
effect on the date of such certifications, (C) resolutions duly adopted by the
board of directors or equivalent governing body of such Person authorizing the
borrowings contemplated hereunder and the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party, and (D) each
certificate required to be delivered pursuant to Section 5.2(b)(iii).

(iii) Certificates of Good Standing. The Administrative Agent shall have
received certificates as of a recent date of the good standing of the Borrower
and each Guarantor under the laws of its jurisdiction of organization and, to
the extent requested by the Administrative Agent, each other jurisdiction where
such Person is qualified to do business and a certificate of the relevant taxing
authorities of such jurisdictions certifying that such Person has filed required
tax returns and owes no delinquent taxes.

(iv) Opinions of Counsel. The Administrative Agent shall have received favorable
opinions of counsel to the Borrower addressed to the Administrative Agent and
the Lenders with respect to the Borrower and the Guarantors, the Loan Documents
and such other matters as the Lenders shall request, including favorable
opinions of foreign counsel to the Borrower, the Guarantors and their
Subsidiaries with respect to any Foreign Subsidiary whose ownership interests
are pledged pursuant to Section 5.2(c)(iii).

(c) Collateral.

(i) Filings and Recordings. All filings and recordations that are necessary to
perfect the security interests of the Lenders in the collateral described in the
Security Documents shall have been made or shall have been received by the
Administrative Agent and the Administrative Agent shall have received evidence
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests will constitute valid and perfected first priority Liens
therein (subject to Permitted Liens).

(ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the Capital
Stock pledged pursuant to the Collateral Agreement, together with an undated
stock power for each such certificate duly executed in blank by the registered
owner thereof and (B) each original promissory note pledged pursuant to the
Collateral Agreement, together with an undated endorsement for each such
promissory note duly executed in blank by the holder thereof.

(iii) Foreign Security Interests and Filings. Notwithstanding the provisions of
the foregoing subsections (c)(i) and (ii), with regard to any Foreign Subsidiary
whose share capital or other ownership interests are to be pledged hereunder (it
being acknowledged that for the purposes of this Section 5.2 such Foreign
Subsidiaries shall be limited to the first-tier Foreign Subsidiaries of the
Borrower or any Domestic Subsidiary which are organized under the laws of Canada
or the United Kingdom), the Borrower may evidence compliance with such
subsections by providing a perfected first priority security interest (or the
equivalent thereof pursuant to the Applicable Laws and practices of any relevant
foreign jurisdiction) in the relevant indicia of ownership of such Foreign
Subsidiary; provided, however, that the Borrower shall cause to be provided an
opinion of counsel in form and substance satisfactory to the Administrative
Agent as to the perfection, validity and binding nature of the security
interests so obtained.

(iv) Lien Search. The Administrative Agent shall have received the results of an
updated Lien search made against the Borrower and each Guarantor under the
Uniform Commercial Code as in effect in the jurisdiction of incorporation or
formation of such Person, indicating among other things that its assets are free
and clear of any Lien except for Permitted Liens.

(v) Hazard and Liability Insurance. The Administrative Agent shall have received
certificates of insurance in the form required under the Security Documents and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Borrower shall have obtained all
necessary approvals, authorizations and consents of any Person and of all
Governmental Authorities and courts having jurisdiction with respect to the
transactions contemplated by this Agreement and the other Loan Documents.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s good
faith judgment, would make it inadvisable to consummate the transactions
contemplated by this Agreement and such other Loan Documents.

(iii) No Event of Default. No Default or Event of Default shall have occurred
and be continuing.

(e) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
September 30, 2005 and the related audited statements of income, cash flows and
changes in shareholders’ equity for the Fiscal Year then ended and (B) unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of March 31,
2006 and related unaudited interim statements of income and cash flows, all in
form and substance reasonably satisfactory to the Administrative Agent and
prepared in accordance with GAAP (and, with respect to all audited financial
statements, to be audited by PricewaterhouseCoopers LLC or another independent
registered public accounting firm of recognized national standing).

(ii) Financial Projections. The Administrative Agent shall have received
financial projections with respect to the Borrower and its Subsidiaries prepared
by a Responsible Officer of the Borrower, in form reasonably satisfactory to the
Administrative Agent, of balance sheets, income statements and cash flow
statements on a quarterly basis for the first year following the Closing Date
and an annual basis for the next three years thereafter.

(iii) Financial Condition Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by a Responsible Officer of the
Borrower, that (A) attached thereto are calculations evidencing compliance with
the covenants contained in Article IX hereof and (B) the financial projections
previously delivered to the Administrative Agent represent the good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of the Borrower and its Subsidiaries.

(iv) Payment at Closing; Fee Letter. The Borrower shall have paid to the
Administrative Agent and the Lenders the fees set forth or referenced in
Section 4.3 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal fees and expenses) and to any other Person
such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.

(f) Refinance of Amounts Outstanding under Existing Credit Agreement. On the
Closing Date, (i) all outstanding “Revolving Credit Loans” and “Alternative
Currency Loans” (each as defined under the Existing Credit Agreement) (the
“Existing Loans”) made by any Existing Lender which is not a Lender hereunder
(each a “Departing Lender”) shall be repaid in full and the commitments and
other obligations and rights of each such Departing Lender shall be terminated
(except as expressly set forth in the Existing Credit Agreement), (ii) all
outstanding Existing Loans not being repaid under clause (i) above shall be
deemed Revolving Credit Loans in Dollars hereunder and the Administrative Agent
shall make such transfers of funds as are necessary in order that the
outstanding balance of such Revolving Credit Loans together with any Revolving
Credit Loans funded on the Closing Date, are in accordance with the Commitment
Percentages of the Lenders hereunder, (iii) all outstanding “Swingline Loans”
(as defined under the Existing Credit Agreement) shall be Swingline Loans
hereunder, (iv) all outstanding “Letters of Credit” (as defined under the
Existing Credit Agreement) shall be Letters of Credit hereunder, (v) there shall
have been paid in cash in full all accrued but unpaid interest due on the
Existing Loans to the Closing Date, (vi) there shall have been paid in cash in
full all accrued but unpaid fees under the Existing Credit Agreement due to the
Closing Date and all other amounts, costs and expenses then owing to any of the
Existing Lenders and/or Wachovia, as administrative agent under the Existing
Credit Agreement, and (vii) all outstanding promissory notes issued by the
Borrower to the Existing Lenders under the Existing Credit Agreement shall be
promptly returned to the Administrative Agent which shall forward such notes to
the Borrower for cancellation. Each of the Departing Lenders hereby consents to
the terms of this Agreement.

(g) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in accordance with Section 2.4(a), and a Notice
of Account Designation specifying the account or accounts to which the proceeds
of any Loans made after the Closing Date are to be disbursed.

(ii) Due Diligence. The Administrative Agent shall have completed, to its
reasonable satisfaction, all legal, environmental and other due diligence with
respect to the business, assets, liabilities, operations and condition
(financial or otherwise) of the Borrower and the Guarantors and the transactions
contemplated hereby in scope and determination reasonably satisfactory to the
Administrative Agent.

(iii) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby with
respect to the transactions contemplated by this Agreement.

SECTION 5.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit, but excluding any conversion or continuation of an existing Loan that
does not increase the aggregate amount of the outstanding Extensions of Credit)
and/or the Issuing Lender to issue or extend any Letter of Credit are subject to
the satisfaction of the following conditions precedent on the relevant
borrowing, conversion, continuation, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date; provided that any
representation or warranty that is qualified by materiality or by reference to
Material Adverse Effect shall be true and correct in all respects on and as of
such borrowing, issuance or extension date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, conversion or continuation date with respect
to such Loan or after giving effect to the Loans to be made, converted or
continued on such date or (ii) on the issue date with respect to such Letter of
Credit or after giving effect to the issuance or extension of such Letter of
Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
from the Borrower in accordance with Section 2.4(a).

(d) Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

SECTION 6.1 Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:

(a) Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization, except
where the failure to be qualified or authorized, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
The jurisdictions in which the Borrower and its Subsidiaries are organized as of
the Closing Date are described on Schedule 6.1(a).

(b) Ownership. Each Subsidiary of the Borrower as of the Closing Date is listed
on Schedule 6.1(b) (and each Finance Subsidiary and Subsidiary SPC as of the
Closing Date is designated as such on Schedule 6.1(b)). As of the Closing Date,
the capitalization of each Domestic Subsidiary and each Foreign Subsidiary that
is a first-tier Subsidiary of the Borrower or any Domestic Subsidiary consists
of the number of shares authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 6.1(b). All outstanding
shares have been duly authorized and validly issued and are fully paid and
nonassessable, with no personal liability attaching to the ownership thereof,
and not subject to any preemptive or similar rights. The shareholders of each
Domestic Subsidiary and each Foreign Subsidiary that is a first-tier Subsidiary
of the Borrower or any Domestic Subsidiary and the number of shares owned by
each as of the Closing Date are described on Schedule 6.1(b). As of the Closing
Date, there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of each Domestic Subsidiary and each Foreign
Subsidiary that is a first-tier Subsidiary of the Borrower or any Domestic
Subsidiary, except as described on Schedule 6.1(b).

(c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrower and its Subsidiaries has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms. This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of the Borrower and each Subsidiary thereof party thereto,
and each such document constitutes the legal, valid and binding obligation of
the Borrower or its Subsidiary party thereto, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by the Borrower and its Subsidiaries of the
Loan Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
provided for herein do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any Governmental Approval or violate any
Applicable Law relating to the Borrower or any Subsidiary thereof, (ii) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of the Borrower or any
Subsidiary thereof or any indenture, agreement or other instrument to which such
Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (iv) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority (except for
(A) filings of financing statements under the Uniform Commercial Code or
(B) filings with respect to the pledge of the ownership interests of any Foreign
Subsidiary) and no consent of any other Person is required in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement.

(e) Compliance with Law; Governmental Approvals. Each of the Borrower and its
Subsidiaries (i) has all Governmental Approvals required by any Applicable Law
for it to conduct its business, each of which is in full force and effect, is
final and not subject to review on appeal and is not the subject of any pending
or, to the best of its knowledge, threatened attack by direct or collateral
proceeding, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (ii) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
properties, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
and (iii) has timely filed all material reports, documents and other materials
required to be filed by it under all Applicable Laws with any Governmental
Authority and has retained all material records and documents required to be
retained by it under Applicable Law, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(f) Tax Returns and Payments. Each of the Borrower and its Subsidiaries has duly
filed or caused to be filed all federal, state, local and other material tax
returns required by Applicable Law to be filed, and has paid, or made adequate
provision for the payment of, all federal, state, local and other material
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable (other than (i) any amount
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the Borrower and its Subsidiaries or (ii) to the
extent that the failure to file such tax returns or pay or make adequate
provision for such taxes could not reasonably be expected to have a Material
Adverse Effect). Such returns accurately reflect in all material respects all
liability for taxes of the Borrower and its Subsidiaries for the periods covered
thereby. There is to the knowledge of the Borrower no ongoing audit or
examination or other investigation by any Governmental Authority of the tax
liability of the Borrower and its Subsidiaries in each case, except as could not
reasonably be expected to have a Material Adverse Effect. No Governmental
Authority has asserted any Lien or other claim against the Borrower or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (i) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
Borrower and its Subsidiaries or (ii) Liens which could not reasonably be
expected to have a Material Adverse Effect). The charges, accruals and reserves
on the books of the Borrower and its Subsidiaries in respect of federal, state,
local and other material taxes for all Fiscal Years and portions thereof since
the organization of the Borrower and its Subsidiaries are in the judgment of the
Borrower adequate, and the Borrower do not anticipate any material amount of
additional taxes or assessments for any of such years.

(g) Intellectual Property Matters. Each of the Borrower and its Subsidiaries
owns or possesses rights to use all franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, copyrights and rights with respect to the foregoing which are
required to conduct its business, except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. No event
has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and neither the
Borrower nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations, except any such revocation termination or liability as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(h) Environmental Matters.

(i) The properties owned, leased or operated by the Borrower and its
Subsidiaries now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws, except
where such violation or liability could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect;

(ii) The Borrower, each Subsidiary and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation by the Borrower or any Subsidiary of such
properties or, with respect to properties owned by the Borrower or any
Subsidiary, impair the fair saleable value thereof, except for any such
noncompliance or contamination that could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect;

(iii) Neither the Borrower nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
of, under or with any applicable Environmental Laws, nor does the Borrower or
any Subsidiary thereof have knowledge that any such notice will be received or
is being threatened, except where such violation, alleged violation,
non-compliance, liability or potential liability which is the subject of such
notice could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect;

(iv) Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by the Borrower and its Subsidiaries in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws, except where such violation or liability could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary thereof is or will be named as a
potentially responsible party with respect to such properties or operations
conducted in connection therewith, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
legally-binding administrative or judicial requirements outstanding under any
Environmental Law with respect to Borrower, any Subsidiary or such properties or
such operations, except where such proceeding, action, decree, order or other
requirement could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect; and

(vi) There has been no release, or to the best of the knowledge of the Borrower,
threat of release, of Hazardous Materials at or from properties owned, leased or
operated by the Borrower or any Subsidiary, now or in the past, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws, except where such violation or liability could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(i) ERISA.

(i) The Borrower and each ERISA Affiliate is in material compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
of the Code has not yet expired and except where a failure to so comply could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. No liability has been incurred by the Borrower or any ERISA
Affiliate which remains unsatisfied for any taxes or penalties with respect to
any Employee Benefit Plan or any Multiemployer Plan except for a liability that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect;

(ii) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, as of the Closing Date, (A) no accumulated
funding deficiency (as defined in Section 412 of the Code) has been incurred
(without regard to any waiver granted under Section 412 of the Code), (B) no
funding waiver from the Internal Revenue Service has been received or requested
with respect to any Pension Plan, (C) neither the Borrower nor any ERISA
Affiliate has failed to make any contributions or to pay any amounts due and
owing as required by Section 412 of the Code, Section 302 of ERISA or the terms
of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, and (D) there has not been any
event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA
with respect to any Pension Plan;

(iii) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, neither the Borrower nor
any ERISA Affiliate has: (A) engaged in a nonexempt prohibited transaction
described in Section 406 of the ERISA or Section 4975 of the Code, (B) incurred
any liability to the PBGC which remains outstanding other than the payment of
premiums and there are no premium payments which are due and unpaid or
(C) failed to make a required contribution or payment to a Multiemployer Plan;

(iv) No Termination Event has occurred or is reasonably expected to occur; and

(v) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.

(j) Margin Stock. Neither the Borrower nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors.

(k) Government Regulation. Neither the Borrower nor any Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the Borrower nor any Subsidiary thereof is, or after giving
effect to any Extension of Credit will be, subject to regulation under the
Interstate Commerce Act, as amended, or any other Applicable Law which limits
its ability to incur or consummate the transactions contemplated hereby.

(l) Material Contracts. As of the Closing Date, each Material Contract is, and
after giving effect to the consummation of the transactions contemplated by the
Loan Documents will be, in full force and effect in accordance with the terms
thereof. Neither the Borrower nor any Subsidiary (nor, to the knowledge of the
Borrower, any other party thereto) is, as of the Closing Date, in breach of or
in default under any Material Contract in any material respect.

(m) Employee Relations. Each of the Borrower and its Subsidiaries has a stable
work force in place and is not, as of the Closing Date, party to any collective
bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 6.1(m). The
Borrower know of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

(n) Burdensome Provisions. No Subsidiary is party to any agreement or instrument
or otherwise subject to any restriction or encumbrance that restricts or limits
its ability to make dividend payments or other distributions in respect of its
Capital Stock to the Borrower or any Subsidiary or to transfer any of its assets
or properties to the Borrower or any other Subsidiary in each case other than as
permitted by Section 10.11.

(o) Financial Statements. The audited and unaudited financial statements
delivered pursuant to Section 5.2(e)(i), copies of which have been furnished to
the Administrative Agent and each Lender, are complete and correct and fairly
present, in all material respects, on a Consolidated basis the assets,
liabilities and financial position of the Borrower and its Subsidiaries as at
such dates, and the results of the operations and changes of financial position
for the periods then ended (other than customary, year end adjustments for the
unaudited financial statements). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP,
except, in the case of the unaudited financial statements, for the absence of
footnote disclosure. As of the Closing Date, the Borrower and its Subsidiaries
have no Indebtedness, obligation or other unusual forward or long-term
commitment which is not fairly reflected in the foregoing financial statements
or in the notes thereto, except for obligations incurred since the date of the
most recent of such financial statements (i) in the ordinary course of business
as permitted by Section 10.1 or (ii) as otherwise set forth on Schedule 6.1(o).

(p) No Material Adverse Change. Except as disclosed prior to the Closing Date in
publicly available filings made by the Borrower with the United States
Securities and Exchange Commission, since September 30, 2005, there has been no
material adverse change in the properties, business, operations, or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
and no event has occurred or condition arisen that would reasonably be likely to
have a Material Adverse Effect.

(q) Solvency. As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, the Borrower and each Subsidiary thereof will be
Solvent.

(r) Titles to Properties. Each of the Borrower and each Subsidiary thereof has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title or in leasehold interests as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(s) Liens. None of the properties and assets of the Borrower or any Subsidiary
thereof is subject to any Lien, except Permitted Liens. No financing statement
under the Uniform Commercial Code of any state which names the Borrower or any
Subsidiary thereof or any of their respective trade names or divisions as debtor
and which has not been terminated, has been filed in any state or other
jurisdiction and neither the Borrower nor any Subsidiary thereof has signed any
such financing statement or any security agreement authorizing any secured party
thereunder to file any such financing statement, except to perfect Permitted
Liens.

(t) Litigation. Except for matters existing on the Closing Date and set forth on
Schedule 6.1(t), there are no actions, suits or proceedings pending nor, to the
knowledge of the Borrower, threatened against or in any other way relating
adversely to or affecting the Borrower or any Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions provided
for herein or therein, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

(u) Ratings Trigger Events. As of the date hereof, neither the Borrower nor any
Subsidiary thereof is party to any agreement or other arrangement which contains
Ratings Trigger Events.

(v) Accuracy and Completeness of Information. All written information, reports
and other papers and data produced by or on behalf of the Borrower or any
Subsidiary thereof (other than financial projections, which shall be subject to
the standard set forth in subsection (x) below) and furnished to the Lenders
were, at the time the same were so furnished, true and correct in all material
respects as of the date so furnished to the Lenders.

(w) Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
the Borrower or any of its Subsidiaries are subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No financial statement, material report,
material certificate or other material information, taken as a whole, furnished
(whether in writing or orally) by or on behalf of the Borrower or any Subsidiary
thereof to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
the Borrower represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

(x) OFAC. None of the Borrower, any Subsidiary of the Borrower or any Affiliate
of the Borrower: (i) is a Sanctioned Person, (ii) has more than 10% of its
assets in Sanctioned Entities, or (iii) derives more than 10% of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

SECTION 6.2 Survival of Representations and Warranties, Etc. All representations
and warranties set forth in this Article VI and all representations and
warranties contained in any certificate, or any of the Loan Documents (including
but not limited to any such representation or warranty made in or in connection
with any amendment thereto) shall constitute representations and warranties made
under this Agreement. All representations and warranties made under this
Agreement shall be made or deemed to be made at and as of the Closing Date
(except those that are expressly made as of a specific date), shall survive the
Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11, the Borrower will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 14.1 and to the Lenders at their respective addresses as set
forth on Schedule 1.1(a), or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

SECTION 7.1 Financial Statements and Projections.

(a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days after the end of each of the first three fiscal
quarters of each Fiscal Year (or, if earlier, the date of any required public
filing thereof), an unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such fiscal quarter, an unaudited Consolidated
statement of income for the fiscal quarter then ended and unaudited Consolidated
statements of income and cash flows for that portion of the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year end adjustments, including the
absence of notes (other than as required by any rules or regulations of the
United States Securities and Exchange Commission).

(b) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days after the end of each Fiscal Year (or if earlier, the date of
any required public filing thereof), an audited Consolidated balance sheet of
the Borrower and its Subsidiaries as of the close of such Fiscal Year and
audited Consolidated statements of income, retained earnings and cash flows for
the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the preceding Fiscal Year and audited by PricewaterhouseCoopers LLP
or another independent registered public accounting firm of recognized national
standing in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year, and
accompanied by a report thereon by such certified public accountants that is not
qualified with respect to scope limitations imposed by the Borrower or any
Subsidiary thereof or with respect to accounting principles followed by the
Borrower or any Subsidiary thereof not in accordance with GAAP.

(c) Information required to be delivered pursuant to this Section 7.1 shall be
deemed to have been delivered if such information, or one or more annual,
quarterly or other reports containing such information, shall have been posted
on the Borrower’s website on the internet at http://www.IKON.com or by the
Administrative Agent on an IntraLinks, SyndTrak Online or similar site to which
the Lenders have been granted access or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov; provided that the
Borrower shall deliver paper copies of such information to the Administrative
Agent or any Lender that requests such delivery; and provided further that such
information shall only be deemed to have been delivered when posted on any such
website upon notification by the Borrower to the Administrative Agent and the
Lenders of such posting.

SECTION 7.2 Officer’s Compliance Certificate. As soon as practicable and in any
event within fifteen (15) days after the date that financial statements are
required to be delivered pursuant to Sections 7.1(a) or (b), a certificate of
the chief financial officer or the treasurer of the Borrower in the form of
Exhibit F attached hereto (an “Officer’s Compliance Certificate”).

     
SECTION 7.3
  Intentionally Omitted.
 
   
 
   
SECTION 7.4
  Other Reports.
 
   

(a) Promptly after becoming available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower generally, and copies of all annual, regular, periodic and special
reports and registration statements which the Borrower may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto; and

(b) Such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.

SECTION 7.5 Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after obtaining knowledge thereof) telephonic and
written notice of:

(a) any Default or Event of Default;

(b) any matter, including, without limitation, (i) breach or non-performance of,
or any default under, any Material Contract of the Borrower or any Subsidiary
thereof, (ii) any dispute, litigation, investigation, proceeding or suspension
between the Borrower or any Subsidiary thereof and any Governmental Authority,
or (iii) the filing or commencement of, or any material development in, any
litigation, proceeding or investigation affecting the Borrower or any Subsidiary
thereof, including pursuant to any applicable Environmental Laws, that has
resulted or could reasonably be expected to result in a Material Adverse Effect;

(c) (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by the Borrower
or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that the Borrower or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA, in each case that has resulted
or could reasonably be expected to result in a Material Adverse Effect; and

(d) any material change in accounting policies or financial reporting practices
by the Borrower or any Subsidiary thereof.

Each notice pursuant to this Section 7.5 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or any Subsidiary
thereof, as applicable, has taken and proposes to take with respect thereto.
Each notice pursuant to Section 7.5(a) shall describe with particularity any and
all provisions of this Agreement and any other Loan Document that have been
breached.

SECTION 7.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VII
or any other provision of this Agreement or any of the Security Documents,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 6.1(v) and (w).

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 14.11, the Borrower will, and will cause each Subsidiary thereof
to:

SECTION 8.1 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 10.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction where the nature
and scope of its activities require it to so qualify under Applicable Law,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 8.2 Maintenance of Property. In addition to the requirements of any of
the Security Documents, protect and preserve all properties necessary and
material to its business, including copyrights, patents, trade names, service
marks and trademarks; maintain in good working order and condition all
buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all renewals, replacements and additions
to such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 8.3 Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law and as
are required by any Security Documents (including, without limitation, hazard
and business interruption insurance), and on the Closing Date and from time to
time thereafter deliver to the Administrative Agent upon its request a detailed
list of the insurance then in effect, stating the names of the insurance
companies, the amounts and limits of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

SECTION 8.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties, except where the failure to
comply could not reasonably be expected to have a Material Adverse Effect.

SECTION 8.5 Payment and Performance of Obligations. Pay and perform (a) all
material taxes, assessments and other governmental charges levied or assessed
upon it or any of its property, and (b) all material lawful claims which, if
unpaid, would by law become a Lien upon its property, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves are maintained with respect thereto in accordance with GAAP.

SECTION 8.6 Compliance With Laws and Approvals. Observe and remain in compliance
in all material respects with all Applicable Laws and maintain in full force and
effect all Governmental Approvals, in each case applicable to the conduct of its
business, except where the failure to so comply or maintain such Governmental
Approval could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

SECTION 8.7 Environmental Laws. In addition to and without limiting the
generality of Section 8.6, (a) comply with, and use commercially reasonable
efforts to ensure such compliance by all tenants and subtenants of the Borrower
or any Subsidiary, if any, with all applicable Environmental Laws and obtain,
comply with and maintain, and use commercially reasonable efforts to ensure that
all tenants and subtenants of the Borrower or any Subsidiary, if any, obtain,
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws for the
operations of the Borrower and its Subsidiaries as currently conducted, except
where the failure to do so could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect and (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws except where the failure to conduct or complete such actions,
or comply with such orders or directions, could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 8.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, comply with all material applicable provisions of ERISA and the
Code with respect to all Employee Benefit Plans and (b) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

SECTION 8.9 Visits and Inspections. Permit representatives of the Administrative
Agent or any Lender, from time to time upon reasonable prior notice and during
normal business hours, to visit and inspect its properties; inspect, copy and
make extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects
(provided such Person shall be provided with the opportunity to participate in
any discussions with its independent accountants). Upon the occurrence and
during the continuance of any Event of Default, the Administrative Agent or any
Lender may do any of the foregoing at any time during normal business hours
without notice.

SECTION 8.10 Additional Subsidiaries.

(a) Additional Domestic Subsidiaries. Except with respect to any newly created
or acquired Subsidiary SPC, notify the Administrative Agent of the creation or
acquisition of any Domestic Subsidiary and promptly thereafter (and in any event
within thirty (30) days), cause such Person to (i) become a Guarantor by
delivering to the Administrative Agent a duly executed supplement to the
Guaranty Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) to the extent required by Section 8.13,
pledge a security interest in all Collateral owned by such Domestic Subsidiary
by delivering to the Administrative Agent a duly executed supplement to each
Security Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each Security
Document, (iii) deliver to the Administrative Agent such documents and
certificates referred to in Section 5.2 as may be reasonably requested by the
Administrative Agent, (iv) if the pledge of a security interest is required
pursuant to Section 8.10(a)(ii) above, deliver to the Administrative Agent such
Capital Stock or other certificates and stock or other transfer powers
evidencing the Capital Stock of such Person, (v) deliver to the Administrative
Agent such updated Schedules to the Loan Documents as requested by the
Administrative Agent with respect to such Person and (vi) deliver to the
Administrative Agent such other documents (including, without limitation,
favorable legal opinions) as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

(b) Additional Foreign Subsidiaries. Except with respect to any newly created or
acquired Subsidiary SPC, notify the Administrative Agent at the time that any
Person becomes a first tier Foreign Subsidiary of Borrower or any Domestic
Subsidiary, and promptly thereafter (and in any event within forty-five
(45) days after notification), (i) to the extent required by Section 8.13, cause
the Borrower or the applicable Domestic Subsidiary to deliver to the
Administrative Agent Security Documents, pledging sixty-five percent (65%) of
the total outstanding voting Capital Stock of such new Foreign Subsidiary, one
hundred percent (100%) of the total outstanding non-voting Capital Stock and a
consent thereto executed by such new Foreign Subsidiary (including, without
limitation, if applicable, original stock certificates or other certificates (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the capital stock or other ownership
interests of such new Foreign Subsidiary, together with an appropriate undated
stock power for each certificate duly executed in blank by the registered owner
thereof), (ii) cause such Person to deliver to the Administrative Agent such
documents and certificates referred to in Section 5.2 as may be reasonably
requested by the Administrative Agent, (iii) deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with respect to such Person and (iv) cause such Person to deliver to the
Administrative Agent such other documents (including, without limitation,
favorable legal opinions) as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

(c) Existing Foreign Subsidiaries. Promptly upon the request of the
Administrative Agent (and in any event within forty-five (45) days after such
request) cause the Borrower or the applicable Domestic Subsidiary to deliver
each of the documents referred to in subsection (b) above with respect to any
first-tier Foreign Subsidiary of the Borrower or a Domestic Subsidiary which
exists as of the Closing Date but whose ownership interests have not been
previously pledged to the Administrative Agent and the Lenders.

SECTION 8.11 Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) to refinance Indebtedness under the Existing Credit
Agreement and (b) for working capital and other general corporate purposes of
the Borrower and its Subsidiaries, including the payment of certain fees and
expenses incurred in connection with the transactions contemplated hereby.

SECTION 8.12 Further Assurances. Make, execute and deliver all such additional
and further acts, things, deeds and instruments as the Administrative Agent or
the Required Lenders (through the Administrative Agent) may reasonably require
to document and consummate the transactions contemplated hereby and to vest
completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Notes, the Letters of Credit and the
other Loan Documents.

SECTION 8.13 Release of Collateral; Reinstatement of Released Collateral.

(a) Upon notification to the Administrative Agent that the Borrower has obtained
a Debt Rating of (i) BB+ or higher from S&P and (ii) Ba1 or higher from Moody’s,
in each case with a stable or better outlook, the Administrative Agent shall
promptly notify the Collateral Agent and the Lenders. Following such notice, the
Administrative Agent and the Collateral Agent shall, at the sole expense of the
Borrower, execute and deliver such releases and terminations as reasonably
requested by the Borrower to release the Liens of the Administrative Agent and
the Collateral Agent on the Collateral.

(b) If, at any time after the release of the Liens on the Collateral pursuant to
clause (a) above, the Debt Rating of the Borrower shall (i) fall below BB+ from
S&P or cease to have a stable or better outlook at such Debt Rating or (ii) fall
below Ba1 from Moody’s or cease to have a stable or better outlook at such Debt
Rating, then within thirty (30) days after such event (or ninety (90) days after
such event with respect to any English Security Document and any pledges of
share capital or ownership interests of Foreign Subsidiaries) (in either case,
as such applicable periods may be extended by the Administrative Agent in its
sole discretion), if the Debt Ratings remain below such level or levels and/or
outlook or outlooks for such applicable period, the Borrower shall, at the sole
expense of the Borrower, execute and deliver to the Administrative Agent all
Security Documents and take all other actions deemed necessary or appropriate by
the Administrative Agent to grant to the Administrative Agent, for the benefit
of itself and the Lenders, a first priority Lien (subject to Permitted Liens) on
all items and classifications of Collateral held by the Administrative Agent
prior to such release (including, without limitation, the actions set forth in
Section 5.2(c)) and shall deliver such other opinions, certificates, documents
and instruments reasonably requested by the Administrative Agent, each in form
and substance reasonably satisfactory to the Administrative Agent.

ARTICLE IX

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11, the Borrower and its Subsidiaries on a Consolidated basis will
not:

SECTION 9.1 Leverage Ratio: As of any fiscal quarter end, permit the Leverage
Ratio to be greater than the corresponding ratio set forth below:

      Period   Ratio
Closing Date through September 29, 2008
  3.25 to 1.00
 
   
Thereafter
  2.75 to 1.00

SECTION 9.2 Interest Coverage Ratio: As of any fiscal quarter end, permit the
Interest Coverage Ratio to be less than the corresponding ratio set forth below:

      Period   Ratio
Closing Date through September 29, 2008
  2.00 to 1.00
 
   
Thereafter
  2.75 to 1.00

SECTION 9.3 Capital Expenditures. Permit the aggregate amount of Capital
Expenditures (other than Rental Pool Capital Expenditures) made during any
Fiscal Year to exceed $50,000,000 (such amount, the “baseline amount”); provided
that, notwithstanding the foregoing, so long as no Default or Event of Default
has occurred and is continuing or would result from any such Capital
Expenditure, the maximum amount of such Capital Expenditures permitted during
any Fiscal Year may be increased by an amount equal to the amount by which the
baseline amount for the prior Fiscal Year exceeds the amount of such Capital
Expenditures made during the prior Fiscal Year.

ARTICLE X

NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11, the Borrower will not and will not permit any Subsidiary
thereof to:

SECTION 10.1 Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

(a) the Obligations (excluding Hedging Obligations permitted pursuant to Section
10.1(b));

(b) Indebtedness in connection with Hedging Agreements which are
non-speculative;

(c) Indebtedness existing on the Closing Date and not otherwise permitted under
this Section 10.1, as set forth on Schedule 10.1, and the renewal, refinancing,
extension and replacement (but not the increase in the aggregate principal
amount) thereof;

(d) purchase money Indebtedness and Indebtedness incurred in connection with
Capital Leases in an aggregate amount not to exceed $50,000,000 on any date of
determination;

(e) Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (d) of this Section 10.1;

(f) Guaranty Obligations with respect to Operating Lease payments;

(g) Guaranty Obligations arising in connection with:

(i) the GE Program Agreements; or

(ii) other similar program agreements (A) which are executed in connection with
leasing or financing arrangements by third parties of products distributed by
the Borrower and its Subsidiaries (which leasing or financing arrangements, in
the absence of such Guaranty Obligations, do not meet the leasing, financing or
other applicable criteria of the applicable third party lessor or financier
contained in the applicable program agreement) and (B) which contain terms and
provisions (including, without limitation, Guaranty Obligations) which are no
broader in scope and obligation than the terms and provisions contained in the
GE Program Agreements;

in an aggregate amount for this clause (g) not to exceed $75,000,000 at any
time;

(h) Indebtedness of the Borrower or its Subsidiaries relating to Rental Pool
Capital Expenditures in an aggregate amount not to exceed $125,000,000 at any
time;

(i) Indebtedness owed (i) by the Borrower to any Guarantor, (ii) by any
Guarantor to the Borrower, (iii) by any Guarantor to any other Guarantor or
(iv) by any Subsidiary that is not a Guarantor to any other Subsidiary that is
not a Guarantor;

(j) Indebtedness of any Finance Subsidiary or Subsidiary SPC to a third Person;
provided that such Indebtedness shall be non-recourse to, and shall not
otherwise be guaranteed by (other than performance guarantees not involving a
monetary obligation with respect to collection, servicing or similar functions
in connection with such Indebtedness), the Borrower or any Domestic Subsidiary
thereof;

(k) Indebtedness of any Foreign Subsidiary to a third Person; provided that such
Indebtedness shall be non-recourse to, and shall not otherwise be guaranteed by
(other than performance guarantees not involving a monetary obligation in
connection with such Indebtedness), the Borrower or any Domestic Subsidiary
thereof;

(l) Indebtedness incurred by the Borrower or any Subsidiary thereof arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations incurred or assumed in connection with any Permitted
Acquisition;

(m) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the Closing Date in connection with any Permitted Acquisition and the
refinancing, refunding, renewal and extension (but not the increase in the
aggregate principal amount) thereof; provided that (i) such Indebtedness exists
at the time such Person becomes a Subsidiary and is not created in contemplation
of, or in connection with, such Person becoming a Subsidiary and
(ii) notwithstanding anything to the contrary contained in this Agreement,
neither the Borrower nor any other Subsidiary thereof (other than such Person)
shall have any liability or other obligation with respect to such Indebtedness;

(n) Indebtedness of any Subsidiary of the Borrower to the Borrower or to any
other Subsidiary of the Borrower where the loan, advance or extension of credit
to such Subsidiary is permitted pursuant to Section 10.3;

(o) Indebtedness incurred in connection with a Permitted Asset Securitization;

(p) Indebtedness incurred to purchase assets that are to be leased to customers
by the Borrower or a Subsidiary; provided that the holders of such Indebtedness
shall have recourse for the payment thereof only to such assets and to the
rights of the Borrower and the Subsidiaries under the related leases (including
rental and other payments received or to be received thereunder), and such
Indebtedness shall otherwise be non-recourse to the Borrower or any Subsidiary
(it being agreed that liability of the Borrower and the Subsidiaries for
representations and warranties, indemnities, non-monetary performance
obligations and other matters customary in such transactions will not prevent
such Indebtedness from being considered to be non-recourse to the Borrower or
any Subsidiary); and

(q) Indebtedness of the Borrower or any Guarantor thereof not otherwise
permitted pursuant to this Section 10.1 in an aggregate amount not to exceed
$200,000,000; provided, that the amount of Indebtedness for borrowed money
incurred pursuant to this Section 10.1(q) which matures on or before the date
that is 6 months after the Revolving Credit Maturity Date shall not exceed
$50,000,000 in the aggregate.

SECTION 10.2 Limitations on Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its assets or properties (including, without
limitation, shares of Capital Stock), real or personal, whether now owned or
hereafter acquired, except:

(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

(b) Liens of materialmen, mechanics, carriers, warehousemen, processors,
repairmen or landlords in the ordinary course of business, (i) which are not
overdue for a period of more than thirty (30) days, (ii) which are being
contested in good faith and by appropriate proceedings or (iii) for which a
sufficient bond has been posted in lieu of such Lien;

(c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;

(d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, materially detract from the value of such property or materially impair
the use thereof in the ordinary conduct of business;

(e) deposits to secure the performance of bids, tenders, trade contracts,
liability to insurance carriers and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds, contractual or warranty obligations and other obligations of
a like nature incurred in the ordinary course of business;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction;

(g) Liens deemed to exist in connection with leases of assets by or to the
Borrower and the Subsidiaries under Operating Leases;

(h) Liens of the Collateral Agent for the benefit of the Collateral Agent and
the Secured Parties;

(i) Liens not otherwise permitted by this Section 10.2 and in existence on the
Closing Date and described on Schedule 10.2 and any renewals or extensions
thereof, provided that the property covered thereby is not increased and any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 10.1(c);

(j) Liens not otherwise permitted pursuant to this Section 10.2 securing
Indebtedness permitted under Section 10.1; provided that the aggregate principal
amount of all Indebtedness secured by such Liens shall at no time exceed
$50,000,000; provided that, upon the release of the Liens on the Collateral
pursuant to Section 8.13(a), any Liens incurred pursuant to this clause
(j) shall be released and no additional Liens may be incurred pursuant to this
clause (j);

(k) Liens on property or assets of any Subsidiary acquired pursuant to a
Permitted Acquisition, or on property or assets of any Subsidiary which are in
existence at the time that such Subsidiary is acquired pursuant to a Permitted
Acquisition (provided that such Liens (i) are not incurred in connection with,
or in anticipation of, such Permitted Acquisition and (ii) do not attach to any
other property or assets of the Borrower and its Subsidiaries);

(l) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 12.1(m) or securing appeal or other surety bonds
related to such judgments;

(m) Liens on trade receivables of the Borrower or assets of Finance Subsidiaries
or Subsidiary SPCs arising pursuant to a Permitted Asset Securitization (which
Liens shall be limited to accounts, including lease receivables, and chattel
paper therein);

(n) Liens securing Indebtedness permitted under Sections 10.1(d) and (h);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original purchase price or lease payment amount of such
property at the time it was acquired;

(o) Liens granted to GE Capital Information Technology Solutions, Inc. or any of
its Affiliates by the Borrower or to GE VFS Canada Limited Partnership or any of
its Affiliates by IKON Canada pursuant to and in accordance with the GE Program
Agreements; provided that such Liens do not at any time encumber any property
other than the equipment, contracts and payment rights subject to the GE Program
Agreements; and

(p) Liens on the assets of Foreign Subsidiaries in connection with Indebtedness
permitted pursuant to Section 10.1(k).

(q) Liens securing Indebtedness permitted under Section 10.1(p); provided that
such Liens do not at any time encumber any property other than the assets
financed by such Indebtedness and the rights of the Borrower and the
Subsidiaries under the related leases (including rental and other payments
received thereunder).

SECTION 10.3 Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any Person (all such actions described above
being collectively referred to as “Investments”) except:

(a) (i) Investments or interests existing on the Closing Date in Subsidiaries,
(ii) the other loans, advances and Investments existing on the Closing Date
which are described on Schedule 10.3 and (iii) Investments or interests in
Subsidiaries formed after the Closing Date and made in accordance with the terms
and conditions of this Agreement (including this Section 10.3);

(b) Investments in the following (such investments, “Cash Equivalents”):

(i)  marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency thereof maturing within one (1) year from
the date of acquisition thereof,

(ii)  commercial paper maturing no more than two hundred seventy (270) days from
the date of creation thereof and currently having the highest rating obtainable
from either Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or Moody’s Investors Service, Inc.,

(iii)  domestic and eurodollar certificates of deposit maturing no more than one
hundred eighty (180) days from the date of creation thereof issued by commercial
banks incorporated under the laws of the United States of America, the United
Kingdom or Canada, each having combined capital, surplus and undivided profits
(less any undivided losses) of not less than $500,000,000 and having a rating of
“A” or better by a nationally recognized rating agency; provided, that the
aggregate amount invested in such certificates of deposit shall not at any time
exceed $150,000,000 for any one such bank,

(iv)  time deposits maturing no more than one hundred eighty (180) days from the
date of creation thereof with (A) commercial banks or savings banks or savings
and loan associations organized under the laws of the United States or any State
thereof each having membership either in the FDIC or the deposits of which are
insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder or (B) commercial banks organized under the laws of the
United Kingdom or Canada satisfying the criteria described in clause (iii);
provided, that the aggregate amount invested in such time deposits with
commercial banks pursuant to clause (B) above shall not at any time exceed
$150,000,000 for any one such bank,

(v) money market funds that (A) comply with the criteria set forth in the United
States Securities and Exchange Commission Rule 2a-7 under the Investment Company
Act of 1940, (B) are rated AAA by Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. and Aaa by Moody’s Investors Service, Inc.
and (C) have portfolio assets of at least $500,000,000,

(vi) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause
(iii) above; and

(vii) tax-free variable rate demand notes which are fully supported by letters
of credit with a financial institution satisfying the criteria described in
clause (iii) above;

(c) Investments by the Borrower or any Subsidiary thereof in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Capital Stock, assets or any combination thereof)
of any other Person if each such acquisition meets all of the following
requirements (such acquisitions being, “Permitted Acquisitions”):

(i) the Person to be acquired shall be engaged in a business, or the assets to
be acquired shall be used in a business, permitted pursuant to Section 10.12;

(ii) the Borrower or any Subsidiary (including any entity being acquired that
becomes a Subsidiary) shall be the surviving Person and no Change of Control
shall have been effected thereby;

(iii) the Person to be acquired shall not be subject to any material pending
litigation which could reasonably be expected to have a Material Adverse Effect;

(iv) the Borrower shall have delivered written notice of such proposed
acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such proposed acquisition and a description
of the acquisition in the form customarily prepared by the Borrower, not less
than five (5) Business Days prior to such proposed closing date;

(v) such acquisition is approved by the board of directors (or a majority of the
holders of the Capital Stock of such Person) of the Person whose assets or
Capital Stock are being acquired pursuant to such acquisition;

(vi) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such proposed acquisition;

(vii) the Borrower shall have demonstrated to the Administrative Agent pro forma
compliance (as of the date of the proposed acquisition and after giving effect
thereto and any Extensions of Credit made or to be made in connection therewith)
with each covenant contained in, and in the manner set forth in, Article IX
(provided that, with respect to Section 9.1, the Borrower shall have
demonstrated to the Administrative Agent that the Leverage Ratio is at least
0.25 below the applicable ratio set forth therein);

(viii) the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 8.10 to be
delivered at the time required pursuant to Section 8.10;

(ix) the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
proposed acquisition if the aggregate amount of Permitted Acquisition
Consideration payable in cash with respect to such proposed acquisition or
series of related acquisitions, together with the aggregate amount of Permitted
Acquisition Consideration paid in cash with respect to all acquisitions or
series of related acquisitions consummated since the Closing Date, exceeds
$300,000,000; and

(x) for any such acquisition involving an Investment by the Borrower or any
Guarantor in a Subsidiary that is not a Guarantor, such Investment must be
permitted pursuant to Section 10.3(i);

(d) Hedging Agreements permitted pursuant to Section 10.1;

(e) purchases of assets in the ordinary course of business;

(f) Investments in the form of loans and advances to employees in the ordinary
course of business (including for travel, entertainment and relocation
expenses), which, in the aggregate, do not exceed at any time $10,000,000;

(g) intercompany loans and advances permitted pursuant to Section 10.1(i);

(h) equity Investments (i) by the Borrower in any Guarantor, (ii) by any
Subsidiary in the Borrower, (iii) by any Subsidiary in any Guarantor or (iv) by
any Subsidiary that is not a Guarantor in any other Subsidiary that is not a
Guarantor;

(i) equity Investments by the Borrower or any Guarantor in, and loans and
advances by the Borrower or any Guarantor to, Subsidiaries that are not
Guarantors in an aggregate amount not to exceed $200,000,000 at any time;

(j) Investments by Finance Subsidiaries in any Subsidiary SPC used to effect a
Permitted Asset Securitization;

(k) intercompany Investments, loans and advances arising in connection with
pooled cash management activities of the Borrower and its Subsidiaries;

(l) Investments accepted by the Borrower or any Subsidiary in the ordinary
course of business in satisfaction of unpaid obligations owed to it, and other
de minimis Investments acquired in the ordinary course of business;

(m) Investments constituting Restricted Payments permitted by Section 10.6; and

(n) other additional Investments not otherwise permitted pursuant to this
Section 10.3 not exceeding $10,000,000 in the aggregate at any time.

SECTION 10.4 Limitations on Mergers and Liquidation. Merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) assets (including the Capital Stock of
Subsidiaries) constituting all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole (whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing (i) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any Person
may merge into any Guarantor in a transaction in which the surviving entity is a
Guarantor, (iii) any Person (other than the Borrower or a Guarantor) may merge
into a Subsidiary that is not a Guarantor in a transaction in which the
surviving entity is a Subsidiary, (iv) asset transfers permitted by Section 10.5
may be effected by means of mergers and (v) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a Wholly-Owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 10.3.

SECTION 10.5 Limitations on Sale of Assets. Dispose of any of its property,
business or assets (including, without limitation, the sale of any receivables
and leasehold interests and any Sale and Leaseback Transaction or similar
transaction), whether now owned or hereafter acquired except:

(a) the sale and leasing of inventory in the ordinary course of business;

(b) the Disposition of damaged, obsolete, unusable, worn out or surplus assets
no longer used or usable in the business of the Borrower or any Subsidiary
thereof;

(c) the Disposition of property by the Borrower or any Subsidiary thereof to the
Borrower or any Guarantor;

(d) the Disposition of property by any Subsidiary that is not a Guarantor to any
other Subsidiary that is not a Guarantor;

(e) other Dispositions of property by the Borrower or any Guarantor to any
Subsidiary that is not a Guarantor, but only to the extent permitted by
Section 10.4;

(f) Investments, loans, advances and acquisitions permitted by Section 10.3 and
restricted payments permitted by Section 10.6;

(g) the transfer of equipment and related agreements to Finance Subsidiaries for
sale or leasing to customers in the ordinary course of business;

(h) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(i) the Disposition of any Hedging Agreement;

(j) sales of accounts, chattel paper or related rights pursuant to (i) a
Permitted Asset Securitization or (ii) an asset securitization permitted
pursuant to Section 10.1(k);

(k) Dispositions of Cash Equivalents;

(l) sales or assignments of contracts or payment rights thereunder (and related
equipment) relating to the lease or rental of equipment to customers in the
ordinary course of business pursuant to the GE Program Agreements or other
similar program agreements which are executed in connection with leasing or
financing arrangements by third parties of products distributed by the Borrower
and its Subsidiaries and which contain terms and provisions which are no broader
in scope and obligation than the terms and provisions contained in the GE
Program Agreements;

(m) Dispositions of all or any portion of the property, business or assets of,
or arising out of the businesses conducted by, IKON Office Solutions Dublin
Limited and IKON Capital PLC or other Foreign Subsidiaries engaged in financing
or leasing businesses; and

(n) Dispositions of property (including Sale and Leaseback Transactions) not
otherwise permitted by this Section 10.5 having a fair market value not to
exceed $25,000,000 in the aggregate during any Fiscal Year.

SECTION 10.6 Restricted Payments.

(a) Directly or indirectly:

(i) Declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Borrower or any of its Subsidiaries) or to the
direct or indirect holders of the Borrower’s or any of its Subsidiaries’ Equity
Interests in their capacity as such (other than dividends, payments or
distributions payable in (A) Equity Interests (other than Disqualified Stock) of
the Borrower or (B) to the Borrower or any other Subsidiary (and if such
Subsidiary is not a Wholly-Owned Subsidiary, to its other holders of Equity
Interests on a pro rata basis) so long as, in the case of any dividend or
distribution payable on or in respect of any class or series of Equity Interests
issued by a Subsidiary other than a Wholly-Owned Subsidiary, the Borrower or a
Subsidiary receives at least its pro rata share of such dividend or distribution
in accordance with its ownership in such class or series of Equity Interests) of
the Borrower);

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower (other than any such Equity
Interests owned by any of the Borrower’s Subsidiaries) or any Equity Interests
of any of its Subsidiaries (other than any such Equity Interests owned by the
Borrower or any of its Subsidiaries) that are held by an Affiliate of the
Borrower;

(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Subordinated Indebtedness, except
(A) payment of interest or principal at the Stated Maturity thereof, or to
satisfy a scheduled sinking fund or amortization or other installment obligation
thereon or (B) the purchase, redemption or other acquisition or retirement of
any such Subordinated Indebtedness purchased in anticipation of satisfying a
payment at the Stated Maturity thereof or a sinking fund or amortization or
other installment obligation, in each case due within one year of the date of
acquisition; or

(iv) make any Restricted Investment (other than a Permitted Acquisition) (all
such payments and other actions described in these clauses (i) through
(iv) being collectively referred to as “Restricted Payments”);

provided, that the Borrower or any of its Subsidiaries may make a Restricted
Payment if, at the time of and after giving effect to such Restricted Payment:

(A) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and

(B) the Borrower would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have a Fixed Charge Coverage
Ratio of not less than 2.00 to 1.00 for the Borrower’s most recently ended four
full fiscal quarters for which financial statements are available immediately
preceding the date on which such Restricted Payment is to made; and

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Subsidiaries after
September 21, 2005 (excluding Restricted Payments permitted by clauses (i),
(iii), (iv), (v), (vi), (vii), (viii), (ix), (x), (xi) and (xii) of
Section 10.6(b)), is less than the sum, without duplication, of:

(1) 50% of the Consolidated Net Income of the Borrower for the period (taken as
one accounting period) from the beginning of the first fiscal quarter commencing
after September 21, 2005 to the end of the Borrower’s most recently ended fiscal
quarter for which financial statements are available at the time of such
Restricted Payment (or, if such Consolidated Net Income for such period is a
deficit, less 100% of such deficit); plus

(2) 100% of the aggregate net cash proceeds and the Fair Market Value of
property and assets (other than Indebtedness) received by the Borrower since
September 21, 2005 as a contribution to its common equity capital or from the
issue or sale of Equity Interests of the Borrower (other than Disqualified
Stock) or from the issue or sale of convertible or exchangeable Disqualified
Stock or convertible or exchangeable debt securities of the Borrower that have
been converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Borrower); plus

(3) to the extent that any Restricted Investment that was made after
September 21, 2005 is sold for cash or otherwise liquidated or repaid for cash,
the lesser of (a) the cash return of capital with respect to such Restricted
Investment (less the cost of disposition, if any) and (b) the initial amount of
such Restricted Investment; provided, however, that no amount shall be included
under this clause (c) to the extent it is already included in Consolidated Net
Income; plus

(4) in the case of the redesignation of an Unrestricted Subsidiary pursuant to
the terms of the September 2015 Notes Indenture as a Subsidiary or the merger or
consolidation of an Unrestricted Subsidiary into the Borrower or a Subsidiary or
the transfer of assets of an Unrestricted Subsidiary to the Borrower or a
Subsidiary, the Fair Market Value of the Investment in such Unrestricted
Subsidiary, as determined by the Borrower in good faith at the time of the
redesignation of such Unrestricted Subsidiary as a Subsidiary or at the time of
such merger, consolidation or transfer of assets (other than to the extent the
Investment in such Unrestricted Subsidiary constituted a Permitted Investment).

(b) The provisions of Section 10.6(a) shall not prohibit:

(i) the redemption, repurchase, retirement or other acquisition of Capital Stock
of the Borrower in an amount not to exceed (A) during any Covenant Suspension
Period, $300,000,000 less the aggregate amount of all Excess Dividend Payments
made pursuant to clause (ix) below and (B) at all other times, $75,000,000;
provided that the Borrower may repurchase additional Capital Stock, in an
aggregate amount not to exceed an additional $75,000,000  during the term of
this Agreement, if the Net Leverage Ratio determined as of the end of the
Borrower’s most recently ended fiscal quarter preceding the date of such
proposed redemption, repurchase, retirement or other acquisition for which
financial statements are available would have been no greater than 2.00 to 1.00;

(ii) the payment of any dividend within sixty (60) days after the date of
declaration thereof, provided that on the date of such declaration such payment
would have complied with the provisions of this Agreement;

(iii) the redemption, repurchase, retirement, defeasance or other acquisition of
any Subordinated Indebtedness of the Borrower or of any Equity Interests of the
Borrower in exchange for, or out of the net cash proceeds of the substantially
concurrent sale (other than to a Subsidiary of the Borrower) of, Equity
Interests of the Borrower (other than Disqualified Stock);

(iv) the defeasance, redemption, repurchase or other acquisition of Subordinated
Indebtedness of the Borrower with the net cash proceeds from an incurrence of
Subordinated Indebtedness in accordance with (A) Section 4.09 of the
September 2015 Notes Indenture and (B) Section 10.1 of this Agreement;

(v) Investments acquired as a capital contribution to, or in exchange for, or
out of the net cash proceeds of a substantially concurrent offering of, Capital
Stock (other than Disqualified Stock) of the Borrower;

(vi) the redemption, repurchase, retirement or other acquisition of Capital
Stock of the Borrower deemed to occur upon the exercise of options or warrants
if such Capital Stock represents all or a portion of the exercise price thereof;

(vii) so long as no Default or Event of Default has occurred and is continuing
or would be caused thereby, the repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of the Borrower held by any current
or former employees or directors of the Borrower pursuant to any management
equity subscription agreement, employee agreement or stock option agreement
approved by the board of directors (or equivalent governing body) of the
Borrower; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests in any Fiscal Year shall not
exceed the sum of (a) $2,000,000 and (b) the amount of Restricted Payment
permitted but not made pursuant to this clause (vii) in the immediately
preceding Fiscal Year;

(viii) dividends paid on shares of Disqualified Stock of the Borrower issued in
accordance with Section 4.09 of the September 2015 Notes Indenture;

(ix) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, the declaration and payment of dividends on the
Borrower’s issued and outstanding common stock (other than Disqualified Stock)
in an amount not to exceed $0.04 per share (as adjusted for stock splits and
similar transactions after September 21, 2005) per fiscal quarter; provided that
the aggregate amount of all dividends declared or paid pursuant to this clause
(ix) shall not exceed $22,000,000 in any Fiscal Year; provided further that,
during any Covenant Suspension Period, the Borrower may declare and pay
additional cumulative dividends pursuant to this clause (ix) in an aggregate
amount not to exceed $300,000,000 less the amount of all redemptions,
repurchases, retirements or other acquisitions of Capital Stock of the Borrower
made pursuant to clause (i) above (such additional dividend payments, “Excess
Dividend Payments”);

(x) the defeasance, redemption, repurchase or other acquisition of the
Borrower’s 5.0% Convertible Subordinated Notes due 2007 with the proceeds of the
offering of the September 2015 Notes;

(xi) redemption by the Borrower of the rights to purchase the Borrower’s
Series 12 Preferred Stock in accordance with the terms of the Rights Agreement;
and

(xii) so long as no Default or Event of Default has occurred and is continuing
or would be caused thereby, Restricted Payments in an aggregate amount not to
exceed $25,000,000.

(c) The amount of all Restricted Payments (other than cash) shall be the Fair
Market Value on the date of the Restricted Payment of the assets proposed to be
transferred by the Borrower or such Subsidiary, as the case may be, pursuant to
the Restricted Payment.

SECTION 10.7 Limitations on Exchange and Issuance of Capital Stock. Issue, sell
or otherwise dispose of any class or series of Capital Stock that, by its terms
or by the terms of any security into which it is convertible or exchangeable,
is, or upon the happening of an event or passage of time would be,
(a) convertible or exchangeable into Indebtedness prior to the date that is
6 months after the Revolving Credit Maturity Date or (b) required to be redeemed
or repurchased, including at the option of the holder, in whole or in part, or
has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due prior to the date that is 6 months after the
Revolving Credit Maturity Date.

SECTION 10.8 Transactions with Affiliates. Except for Permitted Asset
Securitizations, transactions permitted by Sections 10.3, 10.6, 10.7 and those
transactions existing on the Closing Date and identified on Schedule 10.8
directly or indirectly (a) make any loan or advance to, or purchase or assume
any note or other obligation to or from, any of its officers, directors,
shareholders or other Affiliates, or to or from any member of the immediate
family of any of its officers, directors, shareholders or other Affiliates, or
subcontract any operations to any of its Affiliates or (b) enter into, or be a
party to, any other transaction not described in clause (a) above with any of
its Affiliates, except pursuant to the reasonable requirements of its business
and upon fair and reasonable terms that are no less favorable to it than it
would obtain in a comparable arm’s length transaction with a Person not its
Affiliate.

SECTION 10.9 Certain Accounting Changes; Organizational Documents.

(a) Permit the Borrower or any Domestic Subsidiary to change its Fiscal Year
end, or make any change in its accounting treatment and reporting practices
except as required by GAAP; or

(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner adverse in any respect to the rights
or interests of the Lenders.

SECTION 10.10 Amendments; Payments and Prepayments of Subordinated Indebtedness.

(a) Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Indebtedness in any manner adverse in
any material respect to the rights and interests of the Lenders, or cancel or
forgive, make any voluntary or optional payment or prepayment on, or redeem or
acquire for value (including, without limitation, by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due) any Subordinated Indebtedness, other than as permitted by
Section 10.6.

(b) Make any voluntary or optional prepayment on, or redeem or acquire for value
(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due) any Restricted Indebtedness; provided that, so long as no Default or Event
of Default shall have occurred and be continuing at the time of or after giving
effect to such transactions:

(i) the Borrower or any Subsidiary thereof may make any such prepayment of
Restricted Indebtedness that matures prior to the Revolving Credit Maturity
Date;

(ii) the Borrower or any Subsidiary thereof may make any such prepayment of
Indebtedness under any revolving credit facility, revolving line of credit or
similar arrangement;

(iii) the Borrower or any Subsidiary thereof may make any such prepayment of
Restricted Indebtedness with excess cash not required for working capital or for
the satisfaction of mandatory payment obligations (provided that (A) neither the
Borrower nor any Subsidiary thereof shall incur additional Indebtedness
(including under this Agreement) to make any such voluntary or optional
prepayment of such Restricted Indebtedness and (B) there shall be no outstanding
Extensions of Credit under this Agreement (other than L/C Obligations then
outstanding in an aggregate amount not to exceed $100,000,000) at the time of
such prepayment); and

(iv) the Borrower or any Subsidiary thereof may make any such prepayment of
Restricted Indebtedness with the proceeds of Indebtedness incurred to refinance
such Restricted Indebtedness (“Refinancing Indebtedness”) so long as such
Refinancing Indebtedness (A) either (1) matures after the Revolving Credit
Maturity Date or (2) has a weighted average life to maturity not less than that
of the Indebtedness being refinanced and (B) contains terms and conditions in
respect of mandatory prepayment or redemption events and events of default and
priority ranking which are not less favorable to the Lenders than the
Indebtedness being refinanced.

SECTION 10.11 Restrictive Agreements.

(a) Enter into any Indebtedness (i) which contains any negative pledge more
restrictive than the provisions of Section 10.2 hereof, or (ii) which restricts,
limits or otherwise encumbers its ability to incur Liens on or with respect to
any of its assets or properties other than the assets or properties securing
such Indebtedness or (b) enter into or permit to exist any agreement or
instrument which by its terms impairs, restricts, limits or otherwise encumbers
(by covenant or otherwise) the ability of any Subsidiary of the Borrower to make
any payment to the Borrower or any Subsidiary thereof (in the form of dividends,
distributions or intercompany loans or advances) for the purpose of enabling the
Borrower to pay the Obligations; provided that:

(A) the foregoing shall not apply to restrictions and conditions imposed by law
or by the Loan Documents;

(B) the foregoing shall not apply to restrictions and conditions existing on the
date hereof identified on Schedule 10.11 (but shall apply to any amendment or
modification expanding the scope of any such restriction or condition);

(C) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or of any assets
pending such sale (provided that such restrictions and conditions apply only to
the Subsidiary or assets, as the case may be, to be sold and such sale is
permitted hereunder);

(D) clause (a)(ii) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness;

(E) clause (a)(ii) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof; and

(F) the foregoing will not prohibit customary restrictions and conditions
imposed by any agreement relating to any Permitted Asset Securitization or
securitizations by Foreign Subsidiaries permitted by Section 10.1(k), including
restrictions on the transfer or encumbrance of the assets subject to any such
transaction or on dividends, distributions or other transfers by any trust,
partnership, corporation or other entity used to facilitate any such
transaction.

SECTION 10.12 Nature of Business. Engage to any material extent in any business
other than businesses of the type conducted by the Borrower and its Subsidiaries
on the Closing Date and businesses reasonably related thereto.

SECTION 10.13 Impairment of Security Interests. Take or omit to take any action,
which might or would have the result of materially impairing the security
interests in favor of the Collateral Agent with respect to the Collateral or
grant to any Person (other than the Collateral Agent for the benefit of itself
and the Secured Parties pursuant to the Security Documents) any interest
whatsoever in the Collateral, except for Permitted Liens and asset transfers
permitted under Section 10.5.

SECTION 10.14 Ratings Trigger Event. Enter into, incur or permit to exist any
agreement or other arrangement which contains Ratings Trigger Events.

SECTION 10.15 IKON Office Solutions Foundation, Inc.

(a) Permit IKON Office Solutions Foundation, Inc. to engage in any business,
operations or activities other than as a charitable foundation in accordance
with the requirements of Section 501(c)(3) of the Code.

(b) (i) Make any Investment in IKON Office Solutions Foundation, Inc., (ii) make
or permit to exist, directly or indirectly, any loans, advances or extensions of
credit to, or any Investment in cash in, or by delivery of property to, IKON
Office Solutions Foundation, Inc. or (iii) incur any Indebtedness (including any
Guaranty Obligations) with respect to any Indebtedness of IKON Office Solutions
Foundation, Inc.; provided that the Borrower may make capital contributions to
IKON Office Solutions Foundation, Inc. during any Fiscal Year in an amount not
to exceed one percent (1%) of the Net Income of the Borrower and its
Subsidiaries for the prior Fiscal Year, so long as no Default or Event of
Default shall have occurred and be continuing both before and after giving
effect to any such capital contribution.

ARTICLE XI. Intentionally Omitted.

ARTICLE XII

DEFAULT AND REMEDIES

SECTION 12.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan, Note or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

(b) Other Payment Default. The Borrower shall default in the payment when and as
due (whether at maturity, by reason of acceleration or otherwise) of interest on
any Loan, Note or Reimbursement Obligation or the payment of any other
Obligation, and such default shall continue for a period of three (3) Business
Days.

(c) Misrepresentation. Any representation or warranty made or deemed to be made
by the Borrower or any Subsidiary thereof under this Agreement, any other Loan
Document or any amendment hereto or thereto, shall at any time prove to have
been incorrect or misleading in any material respect when made or deemed made.

(d) Default in Performance of Certain Covenants. The Borrower shall (i) default
in the performance or observance of any covenant or agreement contained in
Sections 7.2 or 7.5(a) or Articles IX or X of this Agreement or (ii) default in
the performance or observance of any of the covenants or agreements contained in
Section 7.1 and such default shall continue for a period of fifteen (15) days.

(e) Default in Performance of Other Covenants and Conditions. The Borrower or
any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section 12.1) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent.

(f) Indebtedness Cross-Default. The Borrower or any Subsidiary thereof shall (i)
default in the payment of any Indebtedness (other than the Loans or Notes or any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of $20,000,000 beyond the period of grace if any, provided in the
instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans or Notes or any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of $20,000,000 or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, any such Indebtedness to become due or to require the prepayment,
repurchase, redemption or defeasance thereof prior to its Stated Maturity (any
applicable grace period having expired); provided that this clause (f) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness.

(g) Other Cross-Defaults. The Borrower or any Subsidiary thereof shall default
in the payment when due, or in the performance or observance, of any obligation
or condition of any Material Contract unless such default would not be
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect.

(h) Change in Control. (i) Any person or group of persons (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934, as amended), other than
any pension or other benefit plan for officers, employees or directors of the
Borrower and its Subsidiaries, shall obtain ownership or control in one or more
series of transactions of more than thirty percent (30%) of the common stock or
thirty percent (30%) of the voting power of the Borrower entitled to vote in the
election of members of the board of directors of the Borrower or (ii) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (A) nominated by the board
of directors of the Borrower nor (B) appointed by directors so nominated (each
such event, a “Change in Control”).

(i) Voluntary Bankruptcy Proceeding. The Borrower or any Subsidiary thereof
shall (i) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect) or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts, (ii) file a petition, make an
application or take any action seeking to take advantage of any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up, composition, assignment or arrangement for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed or application made against it in an involuntary case under such
bankruptcy laws or other laws, (iv) apply for or consent to, or fail to contest
in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, administrator, administrative
receiver, manager or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

(j) Involuntary Bankruptcy Proceeding.

(i) a case or other proceeding shall be commenced against the Borrower or any
Subsidiary thereof in any court of competent jurisdiction seeking (A) relief
under the federal bankruptcy laws (as now or hereafter in effect) or under any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, or (b) the appointment of a
trustee, receiver, custodian, liquidator, administrator, administrative
receiver, manager or the like for the Borrower or any Subsidiary thereof or for
all or any substantial part of their respective assets, domestic or foreign, and
such case (save in the case of the appointment of an administrator) or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered;

(ii) any Subsidiary organized under the laws of England and Wales or Scotland is
deemed unable to pay its debts within the meaning of Section 123 of the
Insolvency Act 1986 or becomes unable to pay its debts as they become due or
otherwise becomes insolvent; or

(iii) any order is made or any resolution passed for the winding-up or
administration of any Subsidiary except for the purposes of a solvent
amalgamation or reconstruction previously approved by the Required Lenders in
writing.

(k) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or Subsidiary party thereto or any such Person shall so state in
writing, or this Agreement or any other Loan Document shall for any reason cease
to create a valid and perfected first priority Lien on, or security interest in,
any of the collateral purported to be covered thereby, in each case other than
in accordance with the express terms hereof or thereof.

(l) Termination Event. The occurrence of any of the following events: (i) the
Borrower or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Section 412 of the
Code, the Borrower or any ERISA Affiliate is required to pay as contributions
thereto and the failure to pay such amount could reasonably be expected to have
a Material Adverse Effect, (ii) an accumulated funding deficiency in excess of
$15,000,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event or (iv) the Borrower or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$15,000,000.

(m) Judgment. One or more judgments or orders for the payment of money in an
aggregate amount in excess of $20,000,000 shall be rendered against the Borrower
or any Subsidiary thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the US Borrower or any Subsidiary to enforce any such
judgment.

(n) Environmental. Any one or more Environmental Claims shall have been asserted
against the Borrower or any Subsidiary thereof; the Borrower and its
Subsidiaries would be reasonable likely to incur liability as a result thereof;
and such liability would be reasonably likely, individually or in the aggregate,
to have a Material Adverse Effect.

SECTION 12.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination of Facilities. Declare the principal of and
interest on the Loans, the Notes and the Reimbursement Obligations at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents (including,
without limitation, all L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations (other than
Hedging Obligations), to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived, anything in this
Agreement or the other Loan Documents to the contrary notwithstanding, and
terminate the Credit Facility and any right of the Borrower to request
borrowings or Letters of Credit thereunder; provided, that upon the occurrence
of a Bankruptcy Event of Default, the Credit Facility shall be automatically
terminated and all Obligations (other than Hedging Obligations) shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, require the Borrower at such
time to, and the Borrower shall, deposit in a cash collateral account opened by
the Administrative Agent an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Amounts held in such cash collateral
account shall be deposited by the Administrative Agent in overnight or
short-term Cash Equivalents selected by the Administrative Agent at its sole
discretion. Amounts earned from such investments shall be deposited in the cash
collateral account and shall be applied by the Administrative Agent in
accordance with this clause (b). Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay the other Obligations on a pro rata basis. After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Obligations shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrower.

(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

SECTION 12.4 Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 12.2, all payments received by the Lenders upon
the Obligations and all net proceeds from the enforcement of the Obligations
shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such (ratably among the Administrative Agent and the Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations (ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them);

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

SECTION 12.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any Subsidiary thereof, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, the L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 4.3 and 14.3) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 14.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE XIII

THE ADMINISTRATIVE AGENT

SECTION 13.1 Appointment and Authority.

(a) Each of the Lenders and the Issuing Lender hereby irrevocably appoints
Wachovia to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers and trusts as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Lender, and neither the Borrower nor any Subsidiary thereof
shall have rights as a third party beneficiary of any of such provisions.

(b) For the avoidance of doubt, as set forth in the definition of Administrative
Agent, (i) each reference thereto in this Agreement, including, without
limitation, Articles XII, XIII and XIV, shall include Wachovia in its capacity
Collateral Agent and (ii) the appointment and authorization set forth in
subsection (a) above shall include the appointment of Wachovia to act as the
Collateral Agent under this Agreement and the other Loan Documents (including,
without limitation, the Security Documents) and the authorization for the
Collateral Agent to take such actions on behalf of the Lenders and to exercise
such powers and trusts and perform such duties as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.

SECTION 13.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 13.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein, in the other Loan
Documents (including its duties, solely in its capacity as security trustee,
under the English Security Documents). Without limiting the generality of the
foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (other than its duties, solely
in its capacity as security trustee, under the English Security Documents);

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except (i) to the extent required to be taken, solely in
its capacity as security trustee, under the English Security Documents and
(ii) discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 14.11 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 13.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 13.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights, powers and trusts hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights, powers and trusts by
or through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 13.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
trusts, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 14.2
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

(b) Any resignation by Wachovia as Administrative Agent pursuant to this
Section 13.6 shall also constitute its resignation as Issuing Lender and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, trusts, privileges and duties of the
retiring Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

SECTION 13.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 13.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent (including,
without limitation, in its capacity as the Collateral Agent), a Lender or the
Issuing Lender hereunder.

SECTION 13.9 Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion:

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Lenders, under
any Loan Document (i) upon repayment of the outstanding principal of and all
accrued interest on the Loans, payment of all outstanding fees and expenses
hereunder, the termination of the Lenders’ Commitments and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, (iii) pursuant to Section 8.13(a) or (iv) subject to Section 14.11, if
approved, authorized or ratified in writing by the Required Lenders;

(b) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Collateral that is permitted by Section 10.2(n);

(c) to release any Guarantor from its obligations under the Guaranty Agreement
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(d) in the event that the Borrower enters into a Permitted Asset Securitization
and notifies the Administrative Agent of such transaction and the need for an
intercreditor agreement or similar arrangement, to negotiate in good faith with
the Borrower, and the Borrower agrees to negotiate in good faith with the
Administrative Agent, mutually satisfactory intercreditor agreements and other
arrangements solely with respect to any control agreements relating to deposit
accounts to which the Borrower and the Administrative Agent are parties and to
execute and deliver release documents, in each case to the extent necessary to
provide for the identification and segregation of the proceeds of any sold
receivables that are the subject of such Permitted Asset Securitization and the
transfer thereof, free and clear of any Liens in favor of the Administrative
Agent, to the purchasers thereof.

Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, to enter into intercreditor
agreements or to release any Guarantor from its obligations under the Guaranty
Agreement pursuant to this Section 13.9.

ARTICLE XIV

MISCELLANEOUS

SECTION 14.1 Notices.

(a) Method of Communication. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing (for purposes hereof,
the term “writing” shall include information in electronic format such as
electronic mail and internet web pages), or by telephone subsequently confirmed
in writing. Any notice shall be effective if delivered by hand delivery or sent
via electronic mail, posting on an internet web page, telecopy, recognized
overnight courier service or certified mail, return receipt requested, and shall
be presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail, posting on an internet web page,
telecopy, (ii) on the next Business Day if sent by recognized overnight courier
service and (iii) on the third Business Day following the date sent by certified
mail, return receipt requested. A telephonic notice to the Administrative Agent
as understood by the Administrative Agent will be deemed to be the controlling
and proper notice in the event of a discrepancy with or failure to receive a
confirming written notice.

(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

          If to the Borrower:   IKON Office Solutions, Inc.

 
       
 
  70 Valley Stream Parkway  

 
            Malvern, Pennsylvania 19355

 
       
 
  Attn:   Richard J. Obetz,
Vice President and Treasurer

Telephone No.: (610) 408-7165

Telecopy No.: (610) 408-7022

          With copies to:   Cravath, Swaine & Moore LLP

 
       
 
  Worldwide Plaza
825  
Eighth Avenue

New York, New York 10019

Attention: James D. Cooper

Telephone No.: (212) 474-1326

Telecopy No.: (212) 474-3700

     
If to Wachovia as
Administrative Agent:
  Wachovia Bank, National Association
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services
Telephone No.: (704) 374-2698
Telecopy No.: (704) 383-0288
 
   
With copies to:
  Wachovia Bank, National Association
One Wachovia Center
Charlotte, North Carolina 28288
Attention: Mark B. Felker
Telephone No.: (704) 374-7074
Telecopy No.: (704) 383-7611
 
   
If to any Lender:
  To the address set forth on Schedule 1.1(a)
 
   

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower, and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit issued. Notwithstanding the foregoing, the Administrative
Agent shall be entitled to perform its obligations and duties hereunder and
under the other Loan Documents from any of its respective offices.

SECTION 14.2 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 14.2, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims (including, without limitation, any civil penalties
or fines assessed by OFAC resulting from the conduct of the Borrower), damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
Subsidiary thereof arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Claim related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
Guarantor, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted directly from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any Guarantor against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Guarantor has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 14.2 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 4.6.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section 14.2 shall be payable after
demand therefor.

SECTION 14.3 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any Guarantor against any and all of the obligations of the Borrower or such
Guarantor now or hereafter existing under this Agreement or any other Loan
Document to such Lender, the Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, the Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Guarantor may be
contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, the Issuing Lender, the Swingline Lender and their respective Affiliates
under this Section 14.3 are in addition to other rights and remedies (including
other rights of setoff) that such Lender, the Issuing Lender, the Swingline
Lender or their respective Affiliates may have. Each Lender, the Issuing Lender
and the Swingline Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

SECTION 14.4 Governing Law. This Agreement and the other Loan Documents, unless
otherwise expressly set forth therein, shall be governed by, construed and
enforced in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York), without reference to any other conflicts of law principles thereof.

SECTION 14.5 Jurisdiction and Venue.

(a) Jurisdiction. The Borrower hereby irrevocably consents to the personal
jurisdiction of the state and federal courts located in New York, New York (and
any courts from which an appeal from any of such courts must or may be taken),
in any action, claim or other proceeding arising out of any dispute in
connection with this Agreement, the Notes and the other Loan Documents, any
rights or obligations hereunder or thereunder, or the performance of such rights
and obligations. The Borrower hereby irrevocably consents to the service of a
summons and complaint and other process in any action, claim or proceeding
brought by the Administrative Agent or any Lender in connection with this
Agreement, the Notes or the other Loan Documents, any rights or obligations
hereunder or thereunder, or the performance of such rights and obligations, on
behalf of itself or its property, in the manner specified in Section 14.1.
Nothing in this Section 14.5 shall affect the right of the Administrative Agent
or any Lender to serve legal process in any other manner permitted by Applicable
Law or affect the right of the Administrative Agent or any Lender to bring any
action or proceeding against the Borrower or its properties in the courts of any
other jurisdictions.

(b) Venue. The Borrower hereby irrevocably waives any objection it may have now
or in the future to the laying of venue in the aforesaid jurisdiction in any
action, claim or other proceeding arising out of or in connection with this
Agreement, any other Loan Document or the rights and obligations of the parties
hereunder or thereunder. The Borrower irrevocably waives, in connection with
such action, claim or proceeding, any plea or claim that the action, claim or
other proceeding has been brought in an inconvenient forum.

SECTION 14.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.6.

SECTION 14.7 Reversal of Payments. To the extent the Borrower makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or proceeds of the collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

SECTION 14.8 Injunctive Relief; Punitive Damages.

(a) The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

(b) The Administrative Agent, the Lenders and the Borrower (on behalf of itself
and its Subsidiaries) hereby agree that no such Person shall have a remedy of
punitive or exemplary damages against any other party to a Loan Document and
each such Person hereby waives any right or claim to punitive or exemplary
damages that they may now have or may arise in the future in connection with any
dispute, whether such dispute is resolved through arbitration or judicially.

SECTION 14.9 Accounting Matters. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time, provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance therewith.

SECTION 14.10 Successors and Assigns; Participants.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 14.10, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 14.10 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section 14.10 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 14.10 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section 14.10, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section 14.10 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

(C) the consents of the Issuing Lender and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 14.10, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.8, 4.9, 4.10, 4.11 or 14.2 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 14.10.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Lender, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 14.11 that
directly affects such Participant and could not be affected by a vote of the
Required Lenders. Subject to paragraph (e) of this Section 14.10, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 4.8,
4.9, 4.10 and 4.11 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section 14.10. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 14.3 as though it were a Lender, provided such Participant
agrees to be subject to Section 4.5 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.8, 4.9, 4.10 and 4.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.11 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.11(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) Confidentiality. Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 14.10, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 14.10 or
(y) becomes available to the Administrative Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower. For purposes of this Section 14.10,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by the Borrower or any of its Subsidiaries, provided
that, in the case of information received from the Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential or is of a nature that the recipient should
reasonably believe to be confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 14.10 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 14.11 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) waive any condition set forth in Section 5.2 without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 12.2) or the amount of Loans of any Lender
without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) or any scheduled or mandatory reduction of the Commitments hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section 14.11) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 4.1(c) during the continuance of an
Event of Default, or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(e) change Section 4.4 or Section 12.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

(f) change any provision of this Section 14.11 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g) release all of the Guarantors or release Guarantors comprising substantially
all of the credit support for the Obligations, in either case, from the Guaranty
Agreement (other than as authorized in Section 13.9), without the written
consent of each Lender; or

(h) release all or a material portion of the Collateral or release any Security
Document (other than as authorized in Section 8.13 or Section 13.9 or as
otherwise specifically permitted or contemplated in this Agreement or the
applicable Security Document) without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding the
foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrower, the Required Lenders and the
Administrative Agent if (i) by the terms of such agreement any remaining
Commitments and/or Extensions of Credit of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

SECTION 14.12 Performance of Duties. The Borrower’s obligations under this
Agreement and each of the other Loan Documents shall be performed by the
Borrower at its sole cost and expense.

SECTION 14.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

SECTION 14.14 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIV and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 14.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 14.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 14.17 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.

SECTION 14.18 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full and all Commitments have been terminated.
No termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

SECTION 14.19 Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement with its counsel.

SECTION 14.20 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

SECTION 14.21 Inconsistencies with Other Documents; Independent Effect of
Covenants.

(a) In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control; provided,
that any provision of the Security Documents which imposes additional burdens on
the Borrower or its Subsidiaries or further restricts the rights of the Borrower
or its Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.

(b) The Borrower expressly acknowledges and agrees that each covenant contained
in Articles VIII, IX, or X hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles VIII, IX, or X if,
before or after giving effect to such transaction or act, the Borrower shall or
would be in breach of any other covenant contained in Articles VIII, IX, or X.

SECTION 14.22 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

SECTION 14.23 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement effective from and
after the Closing Date. The execution and delivery of this Agreement shall not
constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based on
any facts or events occurring or existing prior to the execution and delivery of
this Agreement.

[Signature pages to follow]

4

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

BORROWER:

IKON OFFICE SOLUTIONS, INC.,
as Borrower

By: /s/ RICHARD J. OBETZ
Name: Richard J. Obetz
Title: Vice President and Treasurer


Consented to by:

IKON OFFICE SOLUTIONS GROUP PLC,
as UK Borrower under the Existing Credit Agreement

By: /s/ DAVID MILLS
Name: David Mills
Title: Director

[Signature pages continue]

5

ADMINISTRATIVE AGENT, COLLATERAL AGENT AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent and Lender

By: /s/ MARK B. FELKER
Name: Mark B. Felker
Title: Managing Director


[Signature pages continue]

6

PNC BANK NATIONAL ASSOCIATION,

as Syndication Agent and Lender

By: /s/ FRANK A. PUGLIESE
Name: Frank A. Pugliese
Title: Senior Vice President


7

DEUTSCHE BANK AG NEW YORK BRANCH,


as Lender

By: /s/ FREDRICK LAIRD
Name: Fredrick Laird
Title: Managing Director


By: /s/ VINCENT WONG
Name: Vincent Wong
Title: Vice President


DEUTSCHE BANK SECURITIES INC.,


as Syndication Agent

By: /s/ FREDRICK LAIRD
Name: Fredrick Laird
Title: Managing Director


By: /s/ VINCENT WONG
Name: Vincent Wong
Title: Vice President


8

LaSalle Bank National Association,

as Documentation Agent and Lender

By: /s/ NICK LOTZ
Nick Lotz
Assistant Vice President


9

THE ROYAL BANK OF SCOTLAND,

as Documentation Agent and Lender

By: /s/ EDDIE DEC
Name: Eddie Dec
Title: Vice President


10

BANK OF AMERICA, N.A., as Lender

By: /s/ JOHN B. DESMOND
Name: John B. Desmond
Title: Managing Director


11

The Bank of Nova Scotia, as Lender

By: /s/ TODD MELLER
Name: Todd Meller
Title: Managing Director


12

FIFTH THIRD BANK, as Lender

By: /s/ CHRISTINE L. WAGNER
Name: Christine L. Wagner
Title: Vice President


13

Consented to by:

GENERAL ELECTRIC CAPITAL CORPORATION,


as a Departing Lender and Lender
under the Existing Credit Agreement

     
By: /s/ REBECCA A. FORD
 

 
     

 
   
Name:
  Rebecca A. Ford
 
   
Title:
  Duly Authorized Signatory
 
   
 
   

14

Consented to by:

WELLS FARGO FOOTHILL, LLC,
as a Departing Lender and Lender
under the Existing Credit Agreement

     
By: /s/ KAREN HILAIRE
 

 
     

 
   
Name:
  Karen Hilaire
 
   
Title:
  Assistant Vice President
 
   
 
   

15

Consented to by:

LEHMAN COMMERCIAL PAPER INC.,
as a Departing Lender and Lender
under the Existing Credit Agreement

      By: /s/ MICHAEL E. MASTERS

 
     

 
   
Name:
  Michael E. Masters
 
   
Title:
  Authorized Signatory
 
   
 
   

16

Consented to by:

THE BANK OF NEW YORK,
as a Departing Lender and Lender
under the Existing Credit Agreement

     
By: /s/ DAVID CSATARI
 

 
     

 
   
Name:
  David Csatari
 
   
Title:
  Vice President
 
   
 
   

17

Consented to by:

RZB FINANCE LLC,
as a Departing Lender and Lender
under the Existing Credit Agreement

      By: /s/ NADIA NEDELCHEVA

 
     

 
   
Name:
  Nadia Nedelcheva
 
   
Title:
  Vice President
 
   

18

          By: /s/ CHRISTOPH HOEDL     Name:     Christoph Hoedl     Title:    
Group Vice President

Consented to by:

ISREAL DISCOUNT BANK OF NEW YORK,
as a Departing Lender and Lender
under the Existing Credit Agreement

      By: /s/ RONALD BONGIOVANNI

 
     

 
   
Name:
  Ronald Bongiovanni
 
   
Title:
  Senior Vice President
 
   

          By: /s/ ANDY BALLTA } Name: Andy Ballta } Title: Vice President By:
/s/ ANDY BALLTA     Name:     Andy Ballta     Title:     Vice President

19